  PURPLE COMMUNICATION
S, INC
. 575 Purple Communications, Inc. 
and
 Communications 
Workers of America, AFL
ŒCIO. 
Cases 21
ŒCAŒ095151, 21
ŒRCŒ091531, and 21
ŒRCŒ091584
 September 
24, 2014
 DECISION, ORDER, AND
 DIRECTION OF 
 SECOND ELECTION
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
HIROZAWA 
 AND 
SCHIFFER
 At issue in this case are unfair labor practice alleg
a-tions and election objections related to representation 
elections at two facilities of Respondent/Employer Pu
r-ple Communications.  O
n November 28, 2012,
1 elections 
were held for the interpreters at seven of Purple™s call 
centers; the elections at Purple™s Corona and Long 
Beach, California facilities are at issue here.  The Ge
n-eral Counsel alleges that Purple violated Section 8(a)(1) 
by maintaining two overbroad work rules:  a rule prohi
b-iting employees from ﬁ[c]ausing, creating or participa
t-ing in a disruption of any kind during working hours on 

Company propertyﬂ and an electronic communications 
policy prohibiting employees from using P
urple™s email 
system for any nonbusiness reason.  The Union objects to 
the Corona and Long Beach election results based on 
Purple™s no
-disruptions rule and electronic communic
a-tions policy, as well as campaign speeches given by Pu
r-ple™s president/chief exe
cutive officer.
2  
We address 
1 All dates are in 2012 unless stated otherwise.
 2 On October 24, 2013, Administrative Law Judge Paul Bogas issued 
the attached decision.  The Respondent/Emplo
yer filed exceptions and 
a supporting brief, and the General Counsel filed an answering brief.  In 
addition, the General Counsel filed limited exceptions and a supporting 
brief, the Union filed cross
-exceptions and a supporting brief, and the 
Respondent/Em
ployer filed an answering brief to each.  The National 
Labor Relations Board has delegated its authority in this proceeding to 
a three
-member panel.  The Board has considered the decision and the 
record in light of the exceptions and briefs and has decided
 to affirm 
the judge™s rulings, findings, and conclusions only to the extent co
n-
sistent with this Decision, Order, and Direction of Second Election.
 In the absence of exceptions, we adopt pro forma the judge™s re
c-ommendation to overrule the Union™s Objecti
on 1, which claimed that 
the Respondent encouraged the preparation and circulation of an ant
i-union petition and allowed it to be circulated during worktime and in 
work areas.
 The Union has implicitly excepted to some of the judge™s credibility 
findings.  T
he Board™s established policy is not to overrule an admini
s-trative law judge™s credibility resolutions unless the clear preponde
r-ance of all the relevant evidence convinces us that they are incorrect.  

Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 
188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the judge™s ultimate credibility findings.  We co
n-
clude, however, that the judge erred in treating two employees™ protec
t-ed, concerted activity as evidence 
of testimonial bias.  Thus, contrary to 

the judge, we do not rely on employee Ruth Usher™s service as the 
Union™s election observer or employee Robert LoParo™s status as ﬁone 
of the proponents of unionization who delivered the representation 
petition to th
e Employerﬂ in assessing Usher™s and LoParo™s credibility.  
those issues here with one exception:  consistent with our 
notice and 
invitation to 
file 
briefs issued on April 30, 
2014, we sever and hold for further consideration the 
question whether Purple™s electronic communications 
polic
y was unlawful.
3   The judge found that Purple™s no
-disruptions rule was 
overbroad and its maintenance of that rule at Corona and 

Long Beach was both unlawful and objectionable.
4  
He 
further found unlawful a statement at Long Beach by 
John Ferron, Purple™s
 president and CEO, that Ferron 
could not make improvements for employees at facilities 
where elections were pending but could do so at other 
facilities, and he sustained the Union™s objection at Long 
Beach based on that statement.  Relying on those fin
d-ings and the close vote (15 for representation, 16 against, 
and 2 challenged ballots), the judge recommended that 
the Long Beach election be set aside.
5  
With respect to 
the Corona election, however, the judge sustained only 
the one objection based on the no
-disruptions rule and 
found that the election there, where the vote was ﬁnot 
But the judge also relied on legitimate considerations, including the 
employees™ demeanor, in making his credibility findings.  We rely on 
only those legitimate considerations in adopting the judg
e™s credibility 
determinations.
 We decline the Union™s requests that we overrule Board precedent in 
various respects.  Regarding the Union™s contention that ﬁcaptive aud
i-enceﬂ meetings in the preelection period should be objectionable co
n-
duct, we note the 
equivocal evidence as to whether the meetings at 
issue here were in fact mandatory.  Regarding our 
Excelsior
 list r
e-quirements, we note the Board™s current consideration of that issue as 

part of the pending rulemaking process.  See ﬁRepresentation
-Case 
Pro
cedures,ﬂ Notice of Proposed Rulemaking, 79 Fed. Reg. 7317 et 
seq. (Feb. 6, 2014).  We also decline the Union™s requests for additional 
remedies, with one exception: we grant the Union™s request for the 
inclusion of language in the notice of election in ac
cordance with 
Lufkin Rule Co.
, 147 NLRB 341 (1964).  See 
Miller Industries Towing 
Equipment, Inc.
, 342 NLRB 1074, 1074 fn. 4 (2004) (holding that 
ﬁ[s]uch language is standard when requestedﬂ).  
 We will 
modify the judge™s recommended Order to conform to th
e Board™s standard remedial language and 
in accordance with our dec
i-sion in 
Guardsmark, LLC,
 344 NLRB 809, 812 (2005), enfd. in rel
e-vant part 475 F.3d 369 (D.C. Cir. 2007).  Finally, we will substitute a 
new notice in accordance with our decision in 
Durham
 School Services
, 360 NLRB 694 (2014), and we will direct the Regional Director to 
include in the notice of election the same language that
 Durham School 
Services
 requires in remedial notices.
   3 The judge found the electronic communications policy lawful
 based on 
Register Guard
, 351 NLRB 1110 (2007), enfd. in relevant 
part and remanded sub nom. 
Guard Publishing v. NLRB
, 571 F.3d 53 
(D.C. Cir. 2009).  The General Counsel argues that 
Register Guard
 should be overruled, and our April 30, 2014 notice and invitation to file 
briefs sought input from the parties and amici on that question.  A
c-cordingly, today™s decision does not address 
Register Guard
 or Purple™s 
electronic communication policy on the me
rits.
 4 The parties stipulated that the employee handbook containing the 
rule has been in effect at the Corona and Long Beach facilities since 

June 2012.
 5 The challenged ballots would have been determinative, but the pa
r-ties have stipulated that the two c
hallenged voters were ineligible.
 361 NLRB No. 43
                                                                                                                                                          576 DECISIONS OF THE NAT
IONAL LABOR R
ELATIONS BOARD
  particularly closeﬂ (10 for, 16 against, and 1 challenged 
ballot), should stand.  We adopt the judge™s findings on 

the no
-disruptions rule for the reasons he stated, and we 
agree 
with the judge™s rationale for finding that Ferron™s 
statement at Long Beach was objectionable.
6  For the 
reasons explained below, we conclude that certain add
i-tional statements by Ferron were objectionable and that 

the elections at both Long Beach and Cor
ona must be set 
aside.  
 Facts
 Purple is in the business of offering sign
 language i
n-terpretation services.  Purple™s employees, known as vi
d-eo relay interpreters, provide two
-way, real
-time inte
r-pretation of telephone communications between deaf or 
hard
 of hearing individuals and hearing individuals.  The 
interpreters typically use an audio headset to commun
i-cate orally with the hearing participant on a call, leaving 

their hands free to communicate in sign language, via 

video, with the deaf participant.  T
he interpreters work at 
16 call centers that process calls on a nationwide, around
 the
 clock, ﬁfirst come, first servedﬂ basis.    
 During the weeks preceding the elections, Ferron made 
speeches to large groups of interpreters at each of the 

seven call cen
ters where an election was to take place.  
Ferron spoke at both Corona and Long Beach on N
o-vember 16.  Relying on notes that he prepared after co
n-sultation with the Respondent™s legal counsel and labor 

relations consultant, he gave a 45
Œ60 minute presentat
ion 
at each facility, followed by 30
Œ45 minutes of questions 
and answers.  Ferron spoke about a checklist of issues 
that he considered relevant to the employees™ choice in 
the upcoming elections, but, as the judge found, Ferron 
did not read from a script a
nd could not recall exactly 
what he had said at one facility versus another.  The to
p-ics he covered, however, included Hostess Bakery™s then
 recent bankruptcy filing;
7 Purple™s financial difficulties 
and its expectation that revenues would soon decrease;
8 the company™s priorities in bargaining if the Union won 

the elections; and the company™s expenditures in oppo
s-6 We do not, however, find that statement unlawful, as the judge did, 
because it was not alleged to be unlawful, only objectionable. 
 7 Media coverage of the Hostess bankruptcy filing connected it to the 
bargaining demands of the union that represented its employees.  
 8 Ferron testified that government reimbursements for Purple™s tel
e-phone interpretation services account for about 95 per
cent of the co
m-pany™s revenue.  The reimbursement rates are set by federal administr
a-tive order.  At the time of the union campaigns, a new order was ove
r-due, and it was widely expected that reimbursement rates would be 
lowered.  The reimbursement order th
en in effect was itself lower than 
the prior effective rate, and Purple had responded to that reduction by 
making significant operational changes, including closing and then 
reopening the Long Beach facility (with reduced pay for interpreters).  
Ferron tes
tified that he did not intend to close any facilities at the time 
of the elections.
 ing the union campaigns.  Ferron asked the interpreters to 
give Purple a chance to address their concerns before 

they brought in a union.  
 The el
ection campaign focused significantly on 
productivity standards, which the company had increased 

in September or early October, shortly before the Union 
filed its election petitions.  The productivity standards 
affected both the physical demands on the int
erpreters 
and their eligibility for bonuses.  About November 21, 
Purple notified interpreters that it was easing its e
n-forcement of the standards.  Even after the adjustment, 
however, the burden on them remained higher than it had 
been before the early
-fal
l increase.  
 Ferron™s Speeches at Corona and Long Beach
 In his speeches at both Corona and Long Beach, Fe
r-ron asked the interpreters to ﬁgive [him] another 12 
monthsﬂ to address their concerns.  He expressed the 
hope that, through improved communication a
nd input, 
they could ﬁcollectively solveﬂ the issues that had caused 
employees to ﬁturn[] toward a Union voteﬂ and suggested 
that the employees could evaluate whether conditions 
improved and ﬁaddress a Union situation 12 months la
t-er.ﬂ
9  Ferron also discus
sed interpreters™ concerns over 
the productivity standards, saying that they were ﬁalways 
fluidﬂ and that the increased standards were in the inte
r-preters™ ﬁbest interest despite how they felt about themﬂ 
because increased productivity was a way for manag
e-ment to avoid layoffs and pay cuts.  But, Ferron said, 
ﬁinterpreter health and safety . . . had to come first and 

foremost.ﬂ  He added that the company might have gone 
too far and ﬁneeded to recalibrateﬂ the productivity 
standards; they ﬁwere looking at th
at matter.ﬂ
 Ferron also discussed the money that Purple had spent 
opposing the Union, stating that the money could have 

been used for other purposes.  Ferron credibly testified 

that he had said at the meetings: 
  And to the degree that we would have commun
icated 

better and wouldn™t have incurred the cost to fly around 

the country and encourage a no
-vote to these union call 
centers, think of how much more money the company 
would have had from a discretionary standpoint.  
  And then we could have done a lot o
f things with it.  
We could have invested in further product develo
p-ment.  We could have given spot bonuses to interpre
t-ers.  A lot of things we could have done that
--you 
know
--that money has kind [of] leaked out of the co
m-pany.
 9 As the judge discussed regarding the Union™s Objection 1, about 
that time interpreters were circulating petitions to cancel the elections 
and give Purple another chance. 
                                                                                                                          PURPLE COMMUNICATION
S, INC
. 577 The judge also credited the
 testimony of Long Beach inte
r-preters Robert LoParo and Angela Emerson regarding Fe
r-ron™s statements at that facility.  According to LoParo, Fe
r-ron said either, ﬁWe™ve spent so much money on the unio
n-ization issue . . . that we should have just paid out th
e bo-nus,ﬂ or, if not for the campaign costs, Purple could have 
ﬁpossibly paid out bonuses toﬂ the interpreters.  According 
to Emerson, Ferron said that the Respondent had not paid 

bonuses because employees had not earned them under the 
new standards and Fe
rron ﬁdidn™t want to have to spend all 
this money on a union buster, that . . . he should have just 
used all that money to just pay us our bonuses.ﬂ  The judge 
also found that LoParo was ﬁparaphrasing what he took to 
be Ferron™s messageﬂ when LoParo testif
ied:  ﬁIn effect, he 
was saying, ‚[f]ighting the union now is taking out the r
e-sources that I would have normally given to you, but now 

that you™re going pro
-union that . . . means that you can™t 
earn that money, that bonus.  It™s not available for you an
y-more.™ﬂ
10 Analysis
 The Union™s Objections 3, 4, and 5 are based on Fe
r-ron™s statements at his meetings with Corona and Long 

Beach interpreters.  Collectively, those objections assert 
that Purple threatened bankruptcy, closure, loss of work, 
and loss of ben
efits if the interpreters supported the U
n-ion, and offered them benefits for not supporting the U
n-ion.  Contrary to the judge, we find that Ferron implicitly 

promised improvements in the productivity standards and 

implicitly threatened the interpreters by 
telling them that 
Purple™s expenditures to oppose the Union could instead 
have been spent on employee bonuses.
11  For the reasons 
explained below, we find those statements, which were 
made at both Corona and Long Beach, objectionable. 
 The Board has long h
eld that ﬁ[a]n election can serve 
its true purpose only if the surrounding conditions enable 
employees to register a free and untrammeled choice for 
or against a bargaining representative.ﬂ  
General Shoe 
Corp.
, 77 NLRB 124, 126 (1948), enfd. 192 F.2d 504 
(6th Cir. 1951), cert. denied 343 U.S. 904 (1952).  A
c-cordingly, in assessing whether campaign statements are 
objectionable, we consider whether they ﬁha[d] the te
n-10 The judge found that LoParo was not reporting Ferron™s exact 
words in that testimony.  Nonetheless, as explained below, we consider 
the meaning that employees would reasonably take from Ferron™s 
words in assessing his statements™ effect on the employe
es™ free choice 
in the election.
 11 Ferron™s reference to ﬁinvest[ing] in further product developmentﬂ 
appears to relate to improving Purple™s proprietary software that inte
r-preters used for their work.  Absent record clarification of that mea
n-
ing, however
, we do not address whether Ferron™s reference to inves
t-ing in product development constituted an additional objectionable 
threat that the union campaigns had cost the interpreters improvements 
in their working conditions.
 dency to interfere with the employees™ freedom of 
choice.ﬂ  
Cambridge Tool & Mfg. Co.
, 316 NL
RB 716, 
716 (1995).
12   Whether analyzing alleged unlawful statements or a
l-leged objectionable conduct, the Board ﬁview[s] emplo
y-er statements from the standpoint of employees over 
whom the employer has a measure of economic power.ﬂ  
Mesker Door
, 357 NLRB 
591, 595 (2011) (internal qu
o-tation and citation omitted).  That approach comports 
with the Supreme Court™s admonition that the Board 
ﬁtake into account the economic dependence of the e
m-ployees on their employers, and the necessary tendency 

of the former, because of that relationship, to pick up 
intended implications of the latter that might be more 
readily dismissed by a more disinterested ear.ﬂ  
Id.
 (quo
t-ing 
NLRB v. Gissel Packing Co.
, 395 U.S. 575, 617 
(1969)).  Finally, the Board analyzes the employer™s 

speech as a whole to assess whether particular statements 

are unlawful or objectionable.  Id.  We review Ferron™s 
allegedly objectionable statements under those princ
i-ples.
 Offers of Be
nefits
 The judge considered it a close question whether Fe
r-ron promised to improve the productivity standards, as 
the Union contended.  The judge concluded, however, 
that Ferron had not actually promised anything by stating 
that the company might have gone
 too far in increasing 
the standards and that he was looking into the matter as 
part of ongoing ﬁrecalibrat[ing].ﬂ  In reaching that co
n-clusion, the judge relied on 
Noah™s New York Bagels
, 324 NLRB 266, 266
Œ267 (1997) (employer™s ﬁgenera
l-ized expressions .
 . . asking for ‚another chance™ or ‚more 
time,™ have been held to be within the limits of permiss
i-ble campaign propagandaﬂ when employer does not 
ﬁmake any specific promise that any particular matter 
would be improvedﬂ) (citing 
National Micronetics
, 277 
NLRB 993 (1985)).  We find 
Noah™s New York Bagels
 and 
National Micronetics
 distinguishable, however, b
e-cause Ferron™s statements were not limited to ﬁgenera
l-ized expressionsﬂ asking for more time.  Rather, his i
m-12 ﬁ[T]he test of conduct which m
ay interfere with the ‚laboratory 
conditions™ for an election is considerably more restrictive than the test 
of conduct which amounts to interference, restraint, or coercion which 
violates Section 8(a)(1).ﬂ  
Dal
-Tex Optical Co.
, 137 NLRB 1782, 
1786
Œ1787 (1
962); 
see also 
Heartland Human Services v. NLRB
, 746 
F.3d 802, 804 (7th Cir. 2014) (
ﬁObjectionable conduct, though it is a 
ground for setting aside the results of a representation election if the 
conduct is found to have interfered with the voters™ free ch
oice, need 
not be 
so 
objectionable as to constitute an unfair labor practice.ﬂ
) (In-
ternal quotations and citations omitted; emphasis in original).  
In the 

present case, however, the judge relied on cases addressing whether 
campaign statements were lawful r
ather than whether they were obje
c-tionable.
                                                                                                                        578 DECISIONS OF THE NAT
IONAL LABOR R
ELATIONS BOARD
  plied promises of improvements were directly 
linked to 
the recently increased productivity standards, which were 
a central campaign issue and a significant physical and 
financial concern for interpreters.  Ferron acknowledged 
that the productivity standards might have been raised 

too high and that he
 regretted having done so; he then 
added that Purple was ﬁlooking intoﬂ ﬁrecalibratingﬂ the 

standards.  Although he made no express promise to take 

specific action on the matter, Ferron™s statements ind
i-cated that action was being contemplated, and arguabl
y was likely, to respond to the interpreters™ key concern.
13  We conclude that Ferron™s implied promises of i
m-provements in the productivity standards, viewed in co
n-text and from the standpoint of the employees, had the 

tendency to interfere with their fre
edom of choice in the 
election and thus were objectionable.
 Statements Regarding the Costs of Purple™s 
 Antiunion Campaign
 We also find objectionable Ferron™s statements about 
the money that Purple had spent opposing the union 

campaign and how it could hav
e been used otherwise, 
including by giving bonuses to the interpreters.
  Many 
Board decisions have found similar statements unlawful.
  For example, in 
Mesker Door
, 357 NLRB 
591, 592
Œ596
 (2011), the employer™s plant manager gave a speech in 
which he stated 
that the $200,000 the employer had paid 
to its attorneys because of the union could otherwise 
have gone into improving life at the plant.  In the context 
of additional statements suggesting there would have 
been higher bonuses absent the adversarial atmosp
here 
created by employees™ filing of unfair labor practice 

charges, the Board found the plant manager™s statements 
threatened employees with economic loss for their pr
o-tected activity.  Similarly, in 
Pilot Freight Carriers, Inc.
, 223 NLRB 286, 286 fn. 1 (1
976), the Board reversed the 
13 In a memo to the interpreters dated November 19 (i.e., 3 days after 
Ferron™s speeches), and distributed about a week before the election, 
Purple set forth modifications of the productivity standards intended t
o reduce the burden on interpreters.  Those modifications essentially 
created a safe harbor for interpreters who met the heightened producti
v-
ity standards during the first portion of their shifts.  
 The Union had notified Ferron on November 20, that the ne
w stan
d-
ards were causing the interpreters ﬁphysical painﬂ and had stated that it 
would ﬁtake no legal action, including the filing of any unfair labor 
practice charges,ﬂ if Purple lowered those standards.  Consistent with 
that notice, the Union did not fil
e unfair labor practice charges, or even 
election objections, regarding the modifications.  Ferron™s November 
16 statements, however, are a separate issue, and the Union™s pledge 
not to file charges regarding implemented improvements does not pr
e-clude it f
rom objecting to the implied promises™ effect on the elections.  
Nor did the actual improvements negate the coercive effect of the i
m-plied promises, as Purple argues, given that the interpreters™ concerns 
were not fully resolved by the improvements and in 
the absence of 
evidence that they knew the Union had authorized Purple to make 
improvements.
 judge™s dismissal of an allegation regarding the pres
i-dent™s statement that his company had spent $10,000 on 
attorney fees to counter the union, money that otherwise 
would have gone to employees.  In finding the violation, 
the 
Board explained that 
ﬁ[t]he point, and the vice of the 
statement
, is the assertion that but for the Union the e
m-ployees would have received $10,000 and the implication 

that further union activities would deprive the employees 

of pay they might otherwise re
ceive
.ﬂ  Id.
14 The Union contends that Ferron™s statements about the 
antiunion campaign costs were coercive.  We agree.
15  Ferron™s statements, like those in the precedents cited 
above,
16 would reasonably have communicated to inte
r-preters that their union 
campaign had potentially cost 
them bonuses and might continue to do so.
17  Because 
Ferron was Purple™s president and CEO, his statements 
about how the company would have spent its money 
would likely have carried particular weight with emplo
y-ees.  We find t
hat Ferron™s statements about the money 
Purple had spent on its antiunion campaign were obje
c-tionable.  
 In sum, we find that Purple engaged in the following 
objectionable conduct:  maintenance, and possibly appl
i-14 See also 
Chinese Daily News
, 346 NLRB 906, 906
Œ907 (2006) 
(finding unlawful threat of adverse consequences for engaging in pr
o-
tected activity in newspaper edito
r™s statements that employee™s note
-taking would be used for union lawsuits that would cost the company in 
lawyer fees and reduce employees™ benefits, including their bonuses); 
Great Western Produce
, 299 NLRB 1004, 1023 (1990) (finding unla
w-ful co
-owner™s 
statement to employees named in unfair labor practice 
charge that ﬁthe charges were costing him money, that only the lawyers 
were benefitting, and that neither the Union nor he were gaining an
y-thing from the NLRB proceedingsﬂ); 
Pine Valley Meats, Inc.
, 255
 NLRB 402, 402 fn. 2, 407
Œ408, 410 (1981) (finding unlawful part
-owner/president™s statement that money the employer would have to 

spend on attorneys for contract negotiations if the union succeeded 
could otherwise be spent on employee benefits; judge expl
ained that 
statement constituted both promise of benefits and threat of lost ben
e-fits, depending on whether employees voted to unionize); 
Transway, 

Inc.
, 184 NLRB 50, 53 (1970) (finding unlawful statements of emplo
y-er™s president that most of the $80,000 s
pent on legal fees in election 
cases would have gone to employees in pension or profit sharing ben
e-fits and that money for additional costs ﬁcan only come out of the e
m-ployees™ pocketsﬂ).
  15 We do not find it significant that the Union addressed Ferron™s 
statements about campaign costs in its discussion of one objection 
versus a different one; it suffices that the undisputed statements, which 
Ferron himself testified to, are within the scope of both the Union™s 
objections and its arguments in support of it
s objections and that they 
would have a tendency to affect employees™ free choice in the elections.
 16 Although the cited cases involve unfair labor practices rather than 
objections, as explained above, conduct that violates Sec. 8(a)(1) is, a 
fortiori, ob
jectionable.  See 
Dal
-Tex
, 137 NLRB at 1786.
 17 We note that LoParo testified that he understood Ferron™s stat
e-ments to have that meaning.
                                                                                                                         PURPLE COMMUNICATION
S, INC
. 579 cation, of an unlawful no
-disruptions rule;
18 Ferron™s 
implied promises to improve the productivity standards; 
Ferron™s implied threat that interpreters™ union campaign 
and Purple™s response had cost them bonuses; and, at 
Long Beach, Ferron™s statement that he could make i
m-provements only at the fa
cilities that did not have ele
c-tions pending.
19  We therefore partially sustain union 
Objection 2 (with regard to Purple™s no
-disruptions rule) 
and Objections 3, 4, and 5 (with regard to the implied 
promises and threats by Ferron, as specified).
20 We furth
er conclude that the objectionable conduct, 
considered either in the aggregate or separately, could 
have affected the election results and thus warrants se
t-ting aside both the Corona and the Long Beach elections.  

First, we reject the judge™s conclusion th
at the unlawful 
no-disruptions rule was insufficient, standing alone, to 
require new elections.  The rule applied to all Corona and 

Long Beach employees throughout the critical period, 
and its extraordinary breadth could have discouraged 
interpreters from 
engaging in many types of permissible 
campaigning.
21  As the Board explained in 
Jurys Boston 
Hotel
, 356 NLRB 
927 (2011) (setting aside election 
based on maintenance of overbroad rules during critical 

period), ﬁ[w]here a representation proceeding and an 
unf
air labor practice case have been consolidated and an 
unfair labor practice found, . . . the election must be set 
aside unless ‚it is virtually impossible to conclude that 
the misconduct could have affected the election results.™ﬂ 

Jurys Boston
, 928 fn. 8 (
citing 
Clark Equipment Co.
, 278 
18 The parties stipulated that the employee handbook containing the 
rule has been ﬁin effect and appliedﬂ at the Coro
na and Long Beach 
facilities.
 As stated above, we agree with the judge™s reasons for finding the 
no
-disruptions rule unlawful and objectionable.
 19 In adopting the judge™s finding that that statement was objection
a-ble, we reject Purple™s contentions that t
he judge took portions of Fe
r-ron™s statement out of context and that precluding Ferron from making 
such a statement would silence Purple regarding the ﬁhot topicﬂ of 
productivity standards.  As to the latter, the circumstances under which 
employers may law
fully change wages or benefits during a union ca
m-paign are well established.  See, e.g., 
Lampi, L.L.C.
, 322 NLRB 502, 
502 (1996).  Rather than describing the restrictions on his ability to 

make changes during the campaign consistently with the Act, Ferron 
misstated his options in a way that indicated that the interpreters™ pr
o-
tected choice to seek union elections made them ineligible for benefits 
that they could have had otherwise.
 20 As we are setting aside the election on those grounds, we find it 
unneces
sary to pass on other portions of the judge™s findings regarding 
the Union™s Objections 3
Œ5. Thus, we need not address whether other 
statements by Ferron, including those regarding Hostess, making Purple 
an ﬁemployer of choice,ﬂ and Ferron™s intentions reg
arding bargaining 
if the Union became the employees™ representative, constituted add
i-tional implied threats or promises of benefits.
 21 Although the testimonial evidence of the rule™s dissemination to 
employees is somewhat limited, Purple stipulated that i
t had maintained 
the employee handbook since at least June 19, and the policies in the 
handbook applied to both facilities™ employees.  
 NLRB 498, 505 (1986)).
22  At Corona, changing only 
three employees™ votes could have reversed the election™s 
outcome (depending on the challenged ballot); at Long 
Beach, a single changed ﬁnoﬂ vote would have made the 
differe
nce.  In those circumstances, we cannot conclude 
that it is virtually impossible that the no
-disruptions rule 
affected the election results at either Corona or Long 

Beach.  Similarly, Ferron™s speeches were directed to 

large groups of each facility™s emplo
yees, and the i
m-plied promises and threats in those speeches were heard 

by enough employees to affect the outcome of each faci
l-ity™s vote.  Accordingly, we set aside both elections.
 ORDER
 The National Labor Relations Board orders that the 
Respondent, Purpl
e Communications, Inc., Corona and 
Long Beach, California, its officers, agents, successors, 
and assigns, shall 
 1.  Cease and desist from
 (a) Maintaining a rule that prohibits employees from 
ﬁcausing, creating, or participating in a disruption of any 
kind
 during working hours on Company propertyﬂ or that 
otherwise creates an overly broad restriction on disru
p-tions that interferes with the Section 7 rights of emplo
y-ees to engage in union and protected concerted activity. 
 (b) In any like or related manner i
nterfering with, r
e-straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 2.  Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a) 
Rescind the rule in its employee handb
ook that 
prohibits 
employees from ﬁcausing, creating, or partic
i-pating in a disruption of any kind during working hours 

on Company property.ﬂ
 (b) Furnish employees with an insert for the current 
employee handbook that (1) advises that the unlawful 
provisio
n has been rescinded, or (2) provides a lawfully 
worded provision on adhesive backing that will cover the 

unlawful provision; or publish and distribute to emplo
y-ees revised employee handbooks that (1) do not contain 

the unlawful provision, or (2) provide a
 lawfully worded 
provision 
 22 The judge relied on 
Delta Brands
, 344 NLRB 252 (2005), in fin
d-
ing that Purple™s maintenance of the no
-disruptions ru
le did not require 
a new election.  We express no view on whether 
Delta Brands
 was 
correctly decided, but, in any event, we find it distinguishable.  The rule 
in 
Delta Brands
 was not alleged to be unlawful, and therefore the 
Board did not apply the ﬁvirtua
lly impossibleﬂ standard.  Furthermore, 
it is unclear from the parties™ stipulation whether the present case i
n-
volves the mere 
maintenance
 of an unlawful rule, as in 
Delta Brands
.  As previously stated, the parties stipulated that the employee handbook 
con
taining the rule has been ﬁin effect and appliedﬂ at the Corona and 
Long Beach facilities.
                                                                                                                        580 DECISIONS OF THE NAT
IONAL LABOR R
ELATIONS BOARD
  (c) 
Within 14 days after service by the Region, post at 
its Corona and Long Beach, California facilities copies 
of the attached notice marked ﬁAppendix.ﬂ
23  Copies
 of 
the notice, on forms provided by the Regional Director 

for Region 21, after being signed by the Respondent™s 
authorized representative, shall be posted by the R
e-spondent and maintained for 60 consecutive days in co
n-spicuous places, including all places
 where notices to 
employees are customarily posted.  In addition to phys
i-cal posting of paper notices, notices shall be distributed 
electronically, such as by email, posting on an intranet or 

an internet site, and/or other electronic means, if the R
e-sponde
nt customarily communicates with its employees 
by such means.  Reasonable steps shall be taken by the 

Respondent to ensure that the notices are not altered, 
defaced, or covered by any other material.  If the R
e-spondent has gone out of business or closed a 
facility 
involved in these proceedings, the Respondent shall d
u-plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since June 19, 2012.
 (d) Within 21 days after ser
vice by the Region, file 
with the Regional Director a sworn certification of a r
e-sponsible official on a form provided by the Region a
t-testing to the steps that the Respondent has taken to 

comply.
 IT IS FURTHER ORDERED
 that the elections held on N
o-vember 2
8, 2012, in Cases 21
ŒRCŒ091531 and 21
ŒRCŒ091584 are set aside and that those cases are severed and 
remanded to the Regional Director for Region 21 for the 
purpose of conducting new elections as directed below.  

The Regional Director shall include in the 
notices 
of 
election 
the following paragraph:
 NOTICE TO ALL VOTERS
 The election conducted on November 28, 2012 was set 
aside because the National Labor Relations Board 
found that certain conduct of the Employer interfered 

with the employees™ exercise of a fre
e and reasoned 
choice.  Therefore, a new election will be held in a
c-cordance with the terms of this notice of election.  All 

eligible voters should understand that the National L
a-bor Relations Act, as amended, gives them the right to 

cast their ballots as 
they see fit and protects them in the 
exercise of this right, free from interference by any of 
the parties.
  23 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations 
Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 The 
notices 
of 
election 
shall also contain the following la
n-guage, 
set forth in 
Durham School Services
, 360 NLRB 
694 (2014), and QR code
:   The Board™s decision can be found at 
www.nlrb.gov/case/21
ŒCAŒ095151
  or by using the 
QR code below.  Alternatively, you can obtain a copy 
of the decision from the Executive Secretary, National 
Labor Rel
ations Board, 1099 14th Street, N.W., Was
h-ington, D.C. 20570, or by calling (202) 273
-1940.    DIRECTION OF SECOND 
ELECTION
 A second election by secret ballot shall be held among 
the employees in the units found appropriate, whenever 
the Regional Director
 deems appropriate.  The Regional 
Director shall direct and supervise the election, subject to 

the Board™s Rules and Regulations.  Eligible to vote are 

those employed during the payroll period ending imm
e-diately before the date of the Notice of Second Elec
tion, 

including employees who did not work during the period 

because they were ill, on vacation, or temporarily laid 
off.  Also eligible are employees engaged in an economic 
strike that began less than 12 months before the date of 
the first election and wh
o retained their employee status 
during the eligibility period and their replacements.  
Jeld
-Wen of Everett, Inc.
, 285 NLRB 118 (1987).  Those 
in the military services may vote if they appear in person 
at the polls.  Ineligible to vote are employees who ha
ve 
quit or been discharged for cause since the payroll per
i-od, striking employees who have been discharged for 
cause since the strike began and who have not been r
e-hired or reinstated before the election date, and emplo
y-ees engaged in an economic strike th
at began more than 
12 months before the date of the first election and who 
have been permanently replaced.  Those eligible shall 
vote whether they desire to be represented for collective 
bargaining by Communications Workers of America, 
AFL
ŒCIO.
 To ensure t
hat all eligible voters have the opportunity 
to be informed of the issues in the exercise of their stat
u-tory right to vote, all parties to the election should have 
access to a list of voters and their addresses that may be 
used to communicate with them.  
Excelsior Underwear
,                                                              PURPLE COMMUNICATION
S, INC
. 581 156 NLRB 1236 (1966); 
NLRB v. Wyman
-Gordon Co.
, 394 U.S. 759 (1969).  Accordingly, it is directed that an 
eligibility list containing the full names and addresses of 
all the eligible voters must be filed by the Employer with 
the Regiona
l Director within 7 days from the date of the 
Notice of Second Election.  
North Macon Health Care 
Facility
, 315 NLRB 359 (1994).  The Regional Director 
shall make the list available to all parties to the election.  

No extension of time to file the list sha
ll be granted by 
the Regional Director except in extraordinary circu
m-stances.  Failure to comply with this requirement shall be 

grounds for setting aside the election if proper objections 
are filed.
  APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or ass
ist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 maintain a rule that prohibits you from 
ﬁcausing, creating, or participating in a disruption of any 
kind during working hours on Company propertyﬂ or that 
otherwise creates an overly broad restriction on disru
p-tions that interferes with your Section 7 rig
hts to engage 
in union and protected concerted activity.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 WE WILL
 rescind the rule in our employee handbook 
that prohibits 
you from
 ﬁcausing, creating, or participa
t-ing in a disruption of any kind during working hours on 
Company property.ﬂ
 WE WILL
 supply you with an insert for the current e
m-ployee handbook that (1) advises that the unlawful prov
i-sion has been rescinded, or (2) provide
s a lawfully wor
d-ed provision on adhesive backing that will cover the u
n-lawful provision; or 
WE WILL
 publish and distribute r
e-vised employee handbooks that (1) do not contain the 

unlawful provision, or (2) provide a lawfully worded 
provision.
 PURPLE 
COMMUN
ICATIONS
, INC
.  
The Board™s decision can be found at 
www.nlrb.gov/case/21
ŒCAŒ095151
 or by using the QR 
code below.  Alternatively, you can obtain a copy of the 
decision from the Executive Secretary, Nat
ional Labor 
Relations Board, 1099 14th Street, N.W., Washington, 

D.C. 20570, or by calling (202) 273
-1940.
    Cecelia Valentine, Esq., 
for the General Counsel.
 Robert J. Kane, Esq. (Stradling, Yocca, Carlson & Rauth), 
of 
Newport Beach, California, for the
 Employer.
 Lisl R. Duncan, Esq. (Weinberg, Roger & Rosenfeld), 
of Los 
Angeles, California, for the Charging Party.
 DECISION
 STATEMENT OF THE 
CASE
 PAUL 
BOGAS
, Administrative Law Judge.  I heard these co
n-solidated unfair labor practices and representation ca
ses in 
Long Beach, California, on June 10 and 11, 2013.  Commun
i-cations Workers of America, AFL
ŒCIO (the Union, the Char
g-ing Party, or the Petitioner) filed the charge on December 18, 
2012, alleging that Purple Communications, Inc. (the Emplo
y-er, the Respo
ndent, Purple, or the Company) had committed 
unfair labor practices by maintaining rules that unlawfully i
n-terfered with employees™ rights to engage in protected concer
t-ed activity.  Representation elections were held at a number of 
the Employer™s location
s on November 28, 2012, including the 
locations in Corona, California, and Long Beach, California.  
At the Corona facility, 10 ballots were cast for the Union and 
16 ballots against the Union, with 1 challenged ballot.  At the 
Long Beach facility, 15 ballo
ts were cast for the Union and 16 
ballots against the Union, with 2 challenged ballots.
1  The U
n-ion filed timely objections to preelection conduct at those loc
a-tions.
 On April 22, 2013, the Regional Director for Region 21 of 
the National Labor Relations 
Board (the Board) issued a co
m-plaint alleging that the Employer had committed unfair labor 
practices in violation of Section 8(a)(1) of the National Labor 

Relations Act (the Act) by maintaining two rules that interfered 
with employees™ rights under Section
 7 of the Act.  The E
m-
ployer filed a timely answer in which it denied that the rules 
violated the Act.  On April 30, 2013, the Regional Director for 
1  At the start of trial, the Respondent and the Union stipulated that 
the challenged ballots at the Long Beac
h facility were cast by ineligible 
voters and should not be counted.
                                                             582 DECISIONS OF THE NAT
IONAL LABOR R
ELATIONS BOARD
  Region 21 issued a report on challenged ballots and objections 
and an order consolidating the cases regardi
ng those matters 
with the unfair labor practices case for purposes of hearing.
 On the entire record, including my observation of the d
e-meanor of the witnesses, and after considering the briefs filed 
by the General Counsel, the Union, and the Employer, I ma
ke 
the following findings of fact and conclusions of law
 FINDINGS OF 
FACT
 I.  JURISDICTION
 The Employer, a corporation, provides interpreting services 
to deaf and hard of hearing individuals, from its facilities in 
Corona, California, and Long Beach, 
California, where it ann
u-ally performs services valued in excess of $50,000 for custo
m-ers in states other than the State of California.  The Employer 
admits, and I find, that it is an employer engaged in commerce 
within the meaning of Section 2(2), (6), an
d (7) of the Act and 
that the Union is a labor organization within the meaning of 
Section 2(5) of the Act.
 II.  BACKGROUND FACTS
 The Employer is a provider of communication services for 
deaf and hard of hearing individuals.  The primary service it 

provides
 is sign language interpretation during video calls.  An 
employee known as a ﬁvideo relay interpreterﬂ or ﬁVIﬂ facil
i-tates communication between a hearing party and deaf party by 

interpreting spoken language into sign language and sign la
n-guage into spoken
 language.  The Employer offers its video call 
interpretation services 24 hours a day, 7 days a week, from 15 
call center facilities across the United States.  In 2012, inte
r-preters at seven of those facilities engaged in campaigns for 
union representation
.  The allegations in this case concern two 
facilities at which union representation elections were held on 
November 28, 2012.  At one of those facilities, located in C
o-rona, California, the Employer employs approximately 30 i
n-terpreters.  At the other, lo
cated in Long Beach, California, the 
Employer employs approximately 47 interpreters.
 III.  UNFAIR LABOR PRACTIC
ES A.  Facts
 The Employer™s video relay interpreters ﬁprocessﬂ calls u
s-ing company
 provided computers located at their workstations.  
The interpr
eters can use these workstation computers to access 
the Employer™s intranet system and various work programs, but 
the computers have limited, if any, access to the internet and 
nonwork programs.  The Employer assigns an email account to 
each video interpre
ter, and the interpreters can access these 

accounts from the workstation computers as well as from their 
home computers and smart phones.  Employees routinely use 
the work email system to communicate with each other, and 
managers use it to communicate with
 employees and other 
managers.  At the Corona and Long Beach facilities, the E
m-ployer also maintains a small number of shared computers that 
are located in common areas and from which employees are 
able to access the internet and nonwork programs.
 The Empl
oyer has an employee handbook that sets forth its 
policies and procedures.  The unfair labor practices alleged in 
this case concern two handbook policies that the Employer has 
maintained since about June 19, 2012, and which the parties 

stipulate were in ef
fect at all times relevant to this litigation.  
The first policy provides as follows:
  The following acts are specifically prohibited and will not be 

tolerated by Purple.  Violations will result in disciplinary a
c-
tion, up to and including terminations of e
mployment.
  . . . .  Causing, creating, or participating in a disruption of any kind 
during working hours on Company property.
  The second handbook policy at issue concerns internet, intr
a-net, voicemail, and electronic communications.  The portions 

that ar
e alleged to violate the Act provide as follows:
  Computers, laptops, internet access, voicemail, electronic 

mail (email), Blackberry, cellular telephones and/or other 

Company equipment is provided and maintained by Purple to 
facilitate Company business.  
All information and messages 
stored, sent, and received on these systems are the sole and 

exclusive property of the Company, regardless of the author 
or recipient.  All such equipment and access should be used 

for business purposes only.
  . . . .  Employee
s are strictly prohibited from using the computer, 
internet, voicemail and email systems, and other Company 
equipment in connection with any of the following activities:
  . . . .  2.  Engaging in activities on behalf of organization or persons 
with no prof
essional or business affiliation with the Company.
  . . . .  5.  Sending uninvited email of a personal nature.
  The Employer is authorized to punish an employee™s violation 
of this policy with discipline up to and including termination.  

Ferron
 testified that the reason interpreters are prohibited from 
using their workstation computers for personal use is to prevent 
computer viruses from contaminating the call center.
 B.  Analysis
 1.  The General Counsel argues that the Employer™s maint
e-nance of
 the handbook policy prohibiting employees from 
ﬁ[c]ausing, creating, or participating in a disruption of any kind 
during working hours on Company propertyﬂ violates Section 

8(a)(1) of the Act because it sets forth an overly broad r
e-striction that interfer
es with the Section 7 rights of employees 
to engage in union and/or protected concerted activity.  In d
e-termining whether the maintenance of a rule violates Section 
8(a)(1), the appropriate inquiry is whether the rule would ﬁre
a-sonably tend[ ] to chill emp
loyees in the exercise of their Se
c-tion 7 rights.ﬂ  
Knauz BMW
, 358 NLRB 
1754, 1754
 (2012), 
citing 
Lafayette Park Hotel
, 326 NLRB 824, 825 (1998), enfd. 
203 F.3d 52 (D.C. Cir. 1999).  Under this standard, a rule that 
explicitly restricts Section 7 rights is
 unlawful.  Id., citing 
Lu-theran Heritage Village
-Livonia
, 343 NLRB 646 (2004).  If a 
rule does not explicitly restrict Section 7 rights, the General 

Counsel may establish a violation by showing any one of the 
  PURPLE COMMUNICATION
S, INC
. 583 following: (1) that employees would reasonably
 construe the 
language to prohibit Section 7 activity; (2) that the rule was 
promulgated in response to union activity
; or (3) the rule has 
been applied to restrict the exercise of Section 7 rights.  Id., 
citing 
Lutheran Heritage
, 343 NLRB at 647.
 The Empl
oyer™s prohibition on ﬁcausing, creating, or partic
i-pating in a disruption of any kind during working hours on 
Company propertyﬂ does not explicitly restrict Section 7 activ
i-ty, however, the General Counsel argues that the policy violates 
the Act because i
t would reasonably be interpreted to do so.  
This argument is supported by Board precedent.  In 
Heartland 
Catfish Co.
, the Board found that an employer rule that prohi
b-ited employees from ﬁengaging or participating in any interru
p-tion of workﬂ violated Sec
tion 8(a)(1) of the Act because it 
would reasonably be interpreted by employees ﬁto prohibit 
participation in a protected strike.ﬂ  358 NLRB 
1117, 1117
Œ1718
2 (2012).  Similarly, in 
Labor Ready, Inc., 
the Board held 

that an employer™s rule that ﬁEmployees 
who walk off the job 
will be dischargedﬂ was overbroad and unlawful.
  331 NLRB 
1656 (2000).  In 
North Distribution, Inc.
, the administrative law 
judge ruled on exactly the same disruption language that is at
 issue here.
  2002 WL 991684 (2002).
  In that cas
e the judge 
held that the rule violated Section 8(a)(1) because its language 
was ﬁoverbroad and could be interpreted as barring Section 7 
activity, including the right to engage in a work stoppage.ﬂ  Id.  
Although I am not bound by the judge™s decision,
2 I find his 
reasoning persuasive.  
Because the Employer™s prohibition does 
not define or limit the meaning of ﬁdisruptionﬂ or state that it is 
not intended to refer to Section 7 activity, I find that employees 

would reasonably interpret it to outlaw some suc
h activity.
 To support its contention that the rule prohibiting employee 
disruptions is permissible, the Employer relies on the fact that 

the rule only prohibits disruptions during working hours.  The 

Employer cites 
Daimler
-Chrysler Corp.
, 344 NLRB 1324 
(2005), and argues that the ﬁdisruptionﬂ language would not 
interfere with lawful strike activity because strikes are not pr
o-tected unless they occur on nonwork time.  This contention is 

not persuasive for several reasons.  First, I note that the prohib
i-tion
 on ﬁdisruptionsﬂ is so broad that it can reasonably be u
n-derstood to apply not only to strike activity, but also to other 
forms of protected Section 7 activity, including, for example, 
solicitation.  In addition, while the Employer argues in its brief 
tha
t the Company is entitled to prohibit union activities during 
working ﬁtime,ﬂ the rule at
 issue is not, in fact, limited to wor
k-ing time.  Rather the prohibition explicitly extends to the entire 

ﬁworking 
hoursﬂ
 period.  The Board has long held that the 
phrase ﬁworking hours,ﬂ unlike the phrase ﬁworking time,ﬂ 
encompasses periods that are the employees™ own time such as 
meal times and break periods, as well as times when employees 
have completed their shifts but are still on the company premi
s-es pursuant to 
the work relationship
.  Grimmway Farms
, 314 
NLRB 73, 90 (1994), enfd. in part 85 F.3d 637 (9th Cir. 1996) 
(table); 
Wellstream Corp.,
 313 NLRB 698, 703 (1994); 
Keco 
Industries
, 306 NLRB 15, 19 (1992).
  For this reason, the 
Board has held that a rule prohibi
ting union solicitation during 
2 There is no Board decision reviewing the administrative law 
judge™s decision in 
North Distribution, Inc.
, supra.
 ﬁworking hoursﬂ is presumptively invalid, even though a pr
e-sumption on solicitation during ﬁworking timeﬂ is generally 
lawful.  Id.; see also 
Our Way
, Inc.
, 268 NLRB 394, 394
Œ395 
(1983), citing 
Essex International, Inc.,
 211 
NLRB 749 (1974).
  This distinction is particularly significant here since the E
m-ployer operates 24 hours a day, 7 days a week
Šmeaning that 
the prohibition on disruptions during ﬁworking hoursﬂ arguably 
applies to 
all 
hours of the day and night.  Moreover, 
the rule 
does not only prohibit employees from directly participating in 
a disruption, but also from ﬁcausingﬂ or ﬁcreatingﬂ a disruption 
that takes place during working hours on company property.  
Employees could reasonably fear that this would allow the 
Employer to discipline them for participating in meetings or 
other Section 7 activities that take place during nonwork time 
and away from the workplace if those activities are causally 
linked to a disruption at the facility.  Lastly, I note that the E
m-ploy
er incorrectly assumes that any strike that ran afoul of its 
rule prohibiting disruptions during working hours on company 
property would be a sit
-down strike or slow down and, ther
e-fore, unprotected by the Act.
  See Respondent™s Brief at p. 14, 
citing 
Daim
ler
-Chrysler Corp.
, supra.
  This overlooks the sc
e-nario in which a strike begins when employees walk off the job 
and exit the facility.  Such strikes are generally protected by the 
Act.  See, e.g., 
Labor Ready, Inc.
, supra, but would neverth
e-less be prohib
ited by the Employer™s rules since the disruption 
would begin during working hours on company property.
 For the reasons discussed above, I conclude that the E
m-ployer™s maintenance of the rule prohibiting employees from 
ﬁ[c]ausing, creating, or participatin
g in a disruption of any kind 
during working hours on Company propertyﬂ violates Section 

8(a)(1) of the Act because it sets forth an overly broad r
e-striction that interferes with the Section 7 rights of employees 

to engage in union and/or protected concert
ed activity.
 2.  The General Counsel also alleges that the Employer inte
r-fered with employees™ exercise of Section 7 rights in violation 
of Section 8(a)(1) by maintaining overly
-broad rules that pr
o-hibit the use of its equipment, including computers, inter
net, 
and email systems for anything other than business purposes, 
and which specifically prohibit the use of that equipment for 
ﬁengaging in activities on behalf of organizations or persons 
with no professional or business affiliation with the company.ﬂ  
While the General Counsel makes this allegation, it concedes 
that finding a violation would require overruling the Board™s 

decision in 
Register
-Guard
, 351 NLRB 1110 (2007), enfd. in 
part sub nom. 
Guard Publishing v. NLRB
, 571 F.3d 53 (D.C. 
Cir. 2009).  In 
that decision the Board held that ﬁemployees 
have no statutory right to use the Employer™s email system for 

Section 7 purposesﬂ and therefore that an employer does not 
violate Section 8(a)(1) by maintaining a prohibition on emplo
y-ee use of its email system
 for ﬁnonjob
-related solicitations.ﬂ  
The General Counsel argues that 
Register
-Guard
 should be 
overruled, inter alia, because of the increased importance of 
email as a means of employee communication.  If the General 
Counsel™s arguments in favor of overrul
ing 
Register
-Guard
 have merits, those merits are for the Board to consider, not me.  
I am bound to follow Board precedent that has not been r
e-versed by the Supreme Court.  See
 Pathmark Stores
, 342 
NLRB 378 fn. 1 (2004); 
Hebert Industrial Insulation Corp.
,                                                             584 DECISIONS OF THE NAT
IONAL LABOR R
ELATIONS BOARD
  312 NLRB 602, 608 (1993); 
Lumber & Mill Employers Assn.
, 265 NLRB 199 fn. 2 (1982), enfd. 736 F.2d 507 (9th Cir. 
1984), cert. denied 469 U.S. 934 (1984).
 Therefore the allegation that the Employer violated Section 
8(a)(1) by maintaining rules that prohibit
 the use of company 
equipment for anything but business purposes should be di
s-missed.
 IV.  CHALLENGED BALLOTS
 The Employer challenged the ballots of two individuals
ŠMartin Garcia and LeeElle Tullis
Šwho cast ballots in the re
p-resentation election at the Lon
g Beach facility.  Those ballots 
are sufficient in number to affect the outcome of the Long 
Beach election.  The Employer challenged these ballots on the 
grounds that the individuals had not worked the requisite nu
m-
ber of hours to qualify to vote.  At tria
l, the Union and the E
m-ployer stipulated that the two challenges should be sustained, 
and that the ballots of Garcia and Tullis should not be counted.  
No testimony or documentary evidence was presented on the 
subject.  Given that the parties have stipulat
ed to the validity of 
the ballot challenges, I conclude that the ballots of Garcia and 
Tullis should not be opened or counted.
 V.  OBJECTIONS TO THE EL
ECTION
 In October 2012, the Union filed petitions for representation 
elections at the Corona and Long Bea
ch facilities.  On October 
25, the Union and the Employer entered into stipulated election 
agreements for elections at both of those facilities to be held on 
November 28 for bargaining units comprised of all full
-time 
and part
-time video interpreters.  The
 elections were held as 
scheduled and the Union filed postelection objections. The 
Regional Director for Region 21 directed that a hearing be held 
on the six objections filed by the Union regarding the election 
at the Corona facility (Case 21
ŒRCŒ091531) an
d the election at 
the Long Beach facility (Case 21
ŒRCŒ091584).  The Union™s 
objections, which are identical for both facilities, are as fo
l-lows:
  1.  The employer encouraged a decertification petition to be 
prepared and circulated in the bargaining unit.  
It furthermore 
allowed employees to circulate this petition during worktime 
and in work areas.
  2.  The employer maintained and enforced unlawful rules in 
the workplace which interfered with the exercise of rights 
guaranteed by Section 7 and interfered wit
h the election.
  3.  The employer made threats of bankruptcy and threatened 

employees with closure of the facility or loss of work if the 
workers voted or supported the Union.
  4.  The employer made offers of benefits and bribes to e
m-ployees if they would 
not support the Union.
  5.  The employer otherwise threatened employees with loss of 
benefits if the employees supported the Union.
  6.  The 
Excelsior
 List was inadequate.  It did not contain 
email address[es], work shifts, rates of pay, and phone nu
m-bers.
  These objections are discussed below.
 OBJECTION 1:  The employer encouraged a decertification 
petition to be prepared and circulated in the bargaining unit.  It 
furthermore allowed employees to circulate this petition during 
worktime and in work areas.
 The Board has stated that an employer has no legitimate role 
in instigating or facilitating a decertification petition and may 
not solicit employees to circulate or sign it.
  Armored Transpo
r-tation, Inc.
, 339 NLRB 374, 377 (2003); cf. 
Bridg
e-stone/Firestone,
 Inc.
, 335 NLRB 941, 941
Œ942 (2001) (E
m-ployer did not violate the act when employee decided of his 

own volition to file a decertification petition, and employer did 
not provide more than ministerial assistance.); 
Ernst Home 
Centers
, 308 NLRB 358 (1992) (sa
me).  Objection 1 refers to 
the petitions that employees submitted in an effort to cancel the 
November 28, 2012 representation elections as ﬁdecertification 
petitions.ﬂ  This is a misnomer inasmuch as the Union was not 
the certified collective
-bargaining r
epresentative of interpreters 
at either facility and therefore could not be ﬁdecertified.ﬂ  Ne
v-ertheless, I believe it is appropriate to apply the standard quoted 
above to the question of whether the Employer unlawfully i
n-volved itself in the petition to c
ancel the election.  I find that 
under that standard, the Union has failed to show that the E
m-ployer instigated, facilitated, circulated, improperly permitted, 

or otherwise unlawfully involved itself in the petitions at the 
Corona and Long Beach facilities
. The record evidence shows that shortly before the represe
n-tation elections were held at the Corona and Long Beach facil
i-ties, interpreters at those facilities circulated identically worded 
petitions, which stated that the signing employees ﬁwish to 
withd
raw our request to unionize at this time, thereby canceling 
the vote that is scheduled to occur on November 28, 2012.ﬂ  
The petitions also stated that ﬁ[b]y agreeing to withdraw, the 
undersigned are neither stating support for or against unioniz
a-tion, rath
er, we see wisdom in allowing Purple, our employer, 
to realize that they have been lax in addressing their emplo
y-ees™ concerns and taking supportive action.ﬂ  After obtaining a 
number of signatures in support of the petitions, the proponents 
of the petitio
ns transmitted copies to the Board, the Union, and 
the Employer.  The letter transmitting the Corona petition is 
dated November 19, 2012, and the letter transmitting the Long 
Beach petition is dated November 26, 2012.
 Prior to when the proponents of the pe
tition transmitted it, 
video interpreters Judith Kroeger and Ruth Usher observed co
-workers circulating the petition from work station to work st
a-tion at the Corona location during working hours.  Kroeger also 
saw the petition displayed in the Corona break
room.  On N
o-vember 14, Kroeger sent an email message to facility manager, 
Sam Farley, stating:
  I just wanted to touch bas[e] with you as several VIs are a
p-proaching me stating that they are being accosted in their st
a-
tions while working by other VIs not i
n support of the union.  
They are telling me they are being bribed with promises and 

coerced into agreements by these individuals while on co
m-pany time.
  Kroeger testified that the persons circulating the petition were 

rank
-and
-file interpreters who lacked
 authority to promise 
changes in working conditions.  Later that day, Farley respon
d-  PURPLE COMMUNICATION
S, INC
. 585 ed to Kroeger by email as follows:
  Thank you for bringing this to my attention.  You are correct 
that I will not stand for any harassment in the workplace esp
e-
cially to th
e level that people are being accosted in their st
a-
tions.  If you would like to give me more specific information 
I can look into this further.  I understand that you do not want 
to disclose any specific details in which case I will do my best 
to keep my e
yes and ears open.  Also . . . if people are coming 
to you, please encourage them to come and speak with me as 
well so I can make sure this is . . . dealt with appropriately.
  The next day, November 15, Kroeger responded:
  Thank you Sam, and I have been di
recting individuals, but not 
everyone feels comfortable nor wants to contribute to what is 
going on.  I know that the only way for you to effectively 
handle it would be for them to come to you.  Thank you for 
making the extra effort to be more aware.  I an
d many others 
are truly appreciative.
  Kroeger testified that she did not see the petition being circula
t-ed again after the above email exchange with Farley.
 Farley testified that he was not aware that any employees 
were circulating a petition to cancel 
the election until he r
e-ceived the November 14 email from Kroeger and that afte
r-
wards he was on the lookout for such conduct.  He testified that 
no one besides Kroeger mentioned the petition to him prior to 
its submission, and that not a single employee co
mplained to 
him that they had personally been accosted or offered bribes to 
sign the petition.  Farley further testified that he did not help 
employees transmit the petition to the Union or other call ce
n-ters.  Although Farley may have been able to see emp
loyees 
walking in the hallways between the interpreters™ work stations, 
Usher, a witness for the Union, conceded that someone seeing 
this activity would not necessarily know that the employees 
were moving between workstations because they ﬁcould be 
coming 
from anywhere.ﬂ
 I found Farley a generally credible witness based on his d
e-meanor, testimony, and the record as a whole.  Moreover, his 
testimony was essentially unrebutted.  For these reasons, I fully 
credit Farley™s testimony that he was not involved in 
any way 
with the petition.  There was no evidence that any other supe
r-visor, manager, or agent of the company was involved in the 
creation, circulation, or submission of the petition at the Corona 

facility.  Nor was there evidence that any other such indiv
idual 
was aware that the petition was being circulated at the Corona 

facility during working time.  Under the circumstances, I find 
that the evidence does not show that the Employer encouraged, 
prepared, instigated, facilitated, or improperly permitted the
 Corona petition in any way.
 Evidence to support the Union™s objection is similarly lac
k-ing with respect to the petition at the Long Beach facility.  The 

Union presented the testimony of Robert LoParo, an interpreter 

at the Long Beach facility and one of t
he three prounion ind
i-viduals who presented the petition for representation to ma
n-agement.  On November 18, LoParo received the petition to 

cancel the vote in an email from a coworker. The following 

day, a different coworker showed LoParo the petition in t
he 
breakroom.  That day, LoParo also saw interpreters passing 
around a piece of a paper, and heard them saying ﬁsign this, 

please,ﬂ but he could not tell whether the paper was the pet
i-tion, and, at trial, he did not remember who he saw passing it.  
LoParo 
stated that the individuals were not on formal, clocked
-out, breaks when they were passing the paper.  However, the 
record indicates that this would not necessarily mean that the 
employees were passing the paper during times when they 
should have been work
ing since interpreters are allowed 10
-minutes of break time per hour and do not clock out for those 
breaks.  Angela Emerson, another Long Beach interpreter, sta
t-
ed that she saw the petition pass at that facility on three occ
a-sions during a single morning i
n October or November.  Eve
n-tually the petition was passed to her at a time when she was not 
handling a call, but was not taking an official break.
 On Friday, November 23, 2012 (the day after the Thanksgi
v-ing holiday), LoParo sent an email about the petiti
on to Ty 
Blake
-Holden, the manager of the Long Beach facility.  LoParo 
stated that an interpreter had told him that she was feeling a
c-costed at her workstation by people attempting to pass the pet
i-tion.  Blake
-Holden responded by email the following Monday
, November 26.  He stated: ﬁYou™re correct.  Nobody should feel 

accosted in their station.  This is not appropriate.  Please make 
sure that this person contacts me directly.ﬂ  There was no co
m-petent evidence that any employees contacted Blake
-Holden to 

adv
ise him that they personally had been accosted by a prop
o-nent of the antivote petition.  Blake
-Holden™s office afforded a 
view into one or two interpreter workstations, but not into the 
hallway between the interpreters™ workstations.
 Even assuming that LoP
aro™s above
-discussed testimony is 
fully credited, I find that the evidence does not show that the 
Employer encouraged, prepared, instigated, facilitated, or i
m-properly permitted the Long Beach petition in any way.
 The evidence does not substantiate 
Objection No. 1 with r
e-spect to either the Corona or Long Beach facility and that o
b-jection is overruled.
 OBJECTION 2:  The employer maintained and enforced u
n-lawful rules in the workplace that interfered with the exercise 

of rights guaranteed by Section 7
 and interfered with the ele
c-tion.
 In its brief, the Union bases this objection on the same two 
employer rules that the General Counsel alleged were viol
a-tions of Section 8(a)(1) in the unfair labor practices case di
s-cussed above.  As found above, the Empl
oyer™s maintenance of 
the rule prohibiting employees from ﬁ[c]ausing, creating, or 
participating in a disruption of any kind during working hours 
on Company propertyﬂ sets forth an overly broad restriction 
that interferes with the Section 7 rights of emplo
yees to engage 
in union and/or protected concerted activity.  The second rule
Šthe Employer™s prohibition on the use of company equipment 

for anything other than business purposes
Šis not, under cu
r-rent Board law, considered an improper infringement on Se
c-tion 7 rights.  I see no basis upon which to conclude that that 
rule is objectionable.
 Objection 2 is sustained with respect to both the Corona f
a-cility and the Long Beach facility to the extent that the E
m-ployer™s workplace rule regarding disruptions is ove
rly broad 
and interferes with the Section 7 rights of employees.  The 
 586 DECISIONS OF THE NAT
IONAL LABOR R
ELATIONS BOARD
  Objection is overruled to the extent that it alleges other obje
c-tionable conduct.
 OBJECTION 3:  The employer made threats of bankruptcy 
and threatened employees with closure of the facil
ity or loss of 
work if the workers voted or supported the Union.
 OBJECTION 4:  The employer made offers of benefits and 
bribes to employees if they would not support the union.
 OBJECTION 5.  The employer otherwise threatened e
m-ployees with loss of benefits
 if the employees supported the 
Union.
 1.  Facts
 The Union™s argument in favor of sustaining Objections 3, 4, 
and 5, are based on statements allegedly made by Ferron (the 
Employer™s president and CEO) during his November 16, 2012 
presentations to day
-shift
 interpreters at the Corona and Long 
Beach facilities.
3  These meetings were held 12 days before the 
union election and for the purpose of trying to persuade e
m-ployees to vote against representation.  A bit of background is 

necessary to provide context for
 Ferron™s statements during 
those presentations.  For some time prior to the presentations, 
the Employer had not been profitable.  In 2010, the rate at 
which the FCC reimbursed the Employer for its video interpre
t-ing services was reduced by approximately 7
 percent and the 
Employer reacted to the loss of revenue by, inter alia, reducing 

pay for interpreters and managers, and instituting layoffs.  That 
year, the Employer closed approximately four of its facilities, 
including the Long Beach facility.  Ferron™s
 understanding in 
2012 was that the FCC would soon reset the compensation rates 

for video interpretation services and that the rates would be 
lowered again at that time.  Nevertheless, management was not 
contemplating closing any facilities.  Rather Ferron
 was pla
n-ning to expand the company™s operations, in part to take a
d-vantage of the lower cost of doing business in other geographic 
areas and also to add interpreters who were not on the certified 
interpreters™ registry and therefore could be employed more
 cheaply.  At some point in late 2011 or early 2012, the E
m-ployer reopened the Long Beach facility and rehired some of 
the interpreters who it had laid off there in 2010.
 The Employer also sought to address its financial situation 
by increasing interpreter
 productivity.  In early October 2012, 
shortly before the Union petitioned to represent interpreters at 

the Corona and Long Beach facilities, the Employer raised the 
productivity benchmarks that it relied on to, inter alia, dete
r-mine bonuses. The Employer 
increased the amount of time 
interpreters were expected to be logged onto the Employer™s 
system and the amount of billable time interpreters were e
x-pected to generate.
4  The record indicates that these changes 
resulted in interpreters being denied bonuses 
that they would 
have obtained under the prior productivity standards.  Not su
r-prisingly, interpreters disapproved of the new benchmarks and 
3 At trial there was also testimony about other meetings conducted 
by Fr
an Cummings, vice president of operations, and Tanya Monette, 
vice president of human resources.  The Union™s brief does not identify 
any conduct by the Respondent at those meetings that it contends was 
objectionable.
 4 The Employer refers to its productio
n standards as ﬁkey perfo
r-mance indicatorsﬂ or ﬁKPI.ﬂ
 made their disapproval known to the Employer.  In a letter to 
Ferron dated November 20, 2012, the Union noted that t
he new 
log
-in standards were causing many interpreters ﬁphysical 
pain,ﬂ and stated that the Union would not take any legal action 
if the Employer lowered those rates, regardless of whether the 

facilities were scheduled for a union election.  At some point 
in 
November 2012
Šprior to the representation election
Šthe 
Employer lowered some of the productivity benchmarks, al
t-hough the benchmarks remained higher than they had been 

before the increases a month earlier.  These changes were made 
at all facilities, reg
ardless of union activity.  It is not clear from 
the record exactly when in November the productivity stan
d-ards were eased, but one interpreter at the Long Beach facility 

first found out about the changes in a November 21 email from 
the Employer.
 Ferron ma
de his antiunion presentations at the Corona and 
Long Beach facilities on November 16, and also made such 

presentations at five or six other facilities.  Ferron prepared a 
set of notes for these presentations and used the same notes in 
each instance.  Befo
re preparing those notes, Ferron consulted 
with legal counsel and an outside labor relations consultant.  He 
did not read from the notes, but did refer to them during the 

presentations in order to remind himself to cover certain topics.  
At each presentati
on, Ferron talked for 45 minutes to an hour, 
and then responded to questions for 30 to 45 minutes.
 Corona Presentation
 In support of the objections based on Ferron™s presentation at 
the Corona facility, the Union relies on the account given by 
Ruth Usher, 
a former video interpreter at that location.  The 
Employer counters Usher™s testimony with that of Ferron, who 
disputes Usher™s account in a number of key respects.  I do not 
consider the account of either of these two witnesses to be u
n-biased or generally
 more reliable than that of the other regar
d-ing disputed matters.  Usher served as a union observer during 
the election and at the time of trial her separation from the E
m-ployer was the subject of a pending unfair labor practice 
charge.  On the witness sta
nd, she sometimes gave the impre
s-sion of straining to support the Union™s position.  Based on my 

consideration of Usher™s demeanor, testimony, and the record 
as a whole, I think that her account was tainted by bias.  I note, 
moreover, that no other interpr
eter who attended Ferron™s 
presentation at the Corona facility testified to corroborate Us
h-er™s account.
 Ferron™s testimony was less than fully reliable since he co
n-ceded that he was generally unable to distinguish what he said 
during his Corona and Long B
each presentations from what he 
said at any other of the facilities where he spoke against union
i-zation.  In general, his testimony regarding what he said at the 
Corona and Long Beach facilities was rather vague except 
when he was asked about certain alleg
ed coercive statements, at 
which points he became quite certain in his denials and seemed 
more intent on showing that he had not engaged in objection
a-ble conduct than in searching his recollection for an accurate 
account of his statements.  No other attend
ee was questioned by 

the Employer to corroborate Ferron™s account of the disputed 
aspects of either the Corona meeting or the Long Beach mee
t-                                                             PURPLE COMMUNICATION
S, INC
. 587 ing, although Ferron said that several management and superv
i-sory employees attended the Long Beach meeting.
 Some t
hings about Ferron™s presentation at Corona are clear.  
Ferron discussed: the recent decision of Hostess Brands, a 
company with union
-represented employees, to file for ban
k-ruptcy; the Employer™s own financial challenges and uncertain 
financial future; a p
lea that employees delay bringing in a union 
and allow management time to address employee concerns; the 

company™s priorities in the event that the Union won the right 

to represent interpreters; and the costs the Employer had i
n-curred to resist the union c
ampaign.
 Regarding Hostess Brands, the record indicates that Hostess™ 
situation relative to bankruptcy had been prominent in the news 
shortly before Ferron gave his presentations at the Corona and 
Long Beach facilities.  Usher testified that, during his Co
rona 
presentation, Ferron referenced the Hostess situation and stated 

that ﬁbecause of the union, Hostess was filing for bankruptcy,ﬂ 

but that Ferron did not elaborate further.  At another point in 
her testimony, Usher stated that Ferron had said something
 a bit 
different
Šﬁlot of good the union did in order to keep their jobs 
. . . at Hostess.ﬂ  Ferron testified that his discussion of Hostess 
during the presentations was confined to one or two sentences.  

According to him, he stated that he knew that employ
ees were 
scared, but that ﬁunionization isn™t a panacea,ﬂ as evidenced by 

the recent events at Hostess.  He also testified that he told e
m-ployees that having a union ﬁwas an added cost and it . . . may 

or may not produce a favorable or desired result from 
the 
standpoint of the interpreter.ﬂ  He testified that he said ﬁHos
t-ess, you know
Šyou know, their situation ended in bankruptcy 
which was disastrous for the company and its employees and 
nobody was served.ﬂ  Ferron stated that he was fully aware that 
ﬁbank
ruptcyﬂ was a ﬁfearful termﬂ to employees and claimed 
that he ﬁwould never use itﬂ in reference to Purple itself.  Ho
w-ever, he stated that he considered it acceptable to mention the 
Hostess bankruptcy because ﬁit was a popular topic in the 
news.ﬂ He denied
 that he said that ﬁwhat happened to Hostess 
would happen at Purple if employees voted in the Union.ﬂ  
Based on the demeanor of the witnesses, the testimony, and the 

record as a whole, I find that Ferron made the statements r
e-garding Hostess that he admitt
ed to, but do not find a basis for 
crediting Usher over Ferron regarding additional statements 
about Hostess.
 Regarding the Employer™s overall financial situation and f
u-ture, Usher testified that Ferron told employees that the E
m-ployer had ﬁnot made a big 
profit from last year to this yearﬂ 
and that the ﬁoverall toneﬂ of Ferron™s discussion was that ﬁif 
we go union, I don™t know what™s going to happen.ﬂ  She test
i-fied that Ferron said, in relation to all employees, that he 
ﬁcouldn™t promise that there would
 be benefits or anything like 
that in the future,ﬂ and that he ﬁcould not make any promises 
about the future.ﬂ  For his part, Ferron testified that he told 

employees that the only promise he could make was that he 
ﬁwas doing his best to grow our company; t
o . . . increase pro
f-itability through productivity standards, through diversification 
of the company . . . but that it was an uncertain outcome b
e-
cause [he] had an uncertain reimbursement rateﬂ for video i
n-terpretation services.  He stated that the Employ
er was evalua
t-ing alternatives for expanding capacity at existing call centers 
and by opening new call centers.  He discussed the possibility 
that benefits would be eliminated as a way of coping with fu
r-ther video interpretation rate reductions.  According
 to Ferron, 
he also told employees that where the Employer ﬁmay have 
failedﬂ was ﬁin communicatingﬂ to employees that the state of 
their industry had rendered interpreters™ expectations about 

wages and benefits unreasonable.  He testified that he told e
m-ployees:  ﬁWe are in an uncertain time . . . with declining rates 
and what I™m trying to do is preserve what all of you have. . . .  
I can™t sit here and give you an expectation of pay increases, 

increased benefits, things like that.  We™re all lucky to have
 a job and I™m trying to preserve what we have.ﬂ  In Ferron™s a
c-count, he also stated that he wanted the Company to remain the 
ﬁemployer of choiceﬂ for video interpreters, but that the inte
r-preters would have to measure what the Company was offering 
agains
t the FCC reimbursement rate and what competitors were 
offering.  ﬁEmployer of choiceﬂ was a term that the Employer 
had used in the past to mean that the Company respected and 
valued the interpreters™ work and provided competitive wages 
and benefits.  The 
testimonies of Usher and Ferron about Fe
r-ron™s statements regarding the Employer™s overall financial 
situation are not contradictory, and I accept that Ferron made 
the statements recounted by both witnesses on that subject and 
which are recounted above in 
this paragraph.
 Usher also testified that Ferron told employees that he 
ﬁwould give more or less preferential treatment to the non
-union employees because they were willing to work with him.ﬂ  
I do not credit Usher™s testimony in this regard.  On the face 
of 
it, her use of the phrase ﬁmore or lessﬂ renders this testimony 

uncertain and/or unclear.  Moreover, as stated above, I believe 
that Usher™s testimony was tainted by bias.  Usher also testified 
that Ferron said that if some of the facilities became unio
nized 
he would ﬁplay hardball with the Unionﬂ but that he would 
ﬁtreatﬂ the nonunion facilities ﬁdifferently.ﬂ  Ferron denied that 
he said anything about giving less preferential treatment to 
facilities that voted to unionize.  He did, however, testify tha
t 
one of his basic talking points was that if employees ﬁdid not 

trustﬂ him ﬁit would become a different ballgame.ﬂ  In that 

case, he told the interpreters, he would have to negotiate in 
good faith and also ﬁhave to get the best deal for the company 
with t
he respect to the Union.ﬂ  He testified that he told e
m-ployees that his focus during such negotiations would be ﬁon 
the shareholders, the deaf and hard of hearing community, and 
looking after all of our employees
Šunion, non
-union and co
r-porate.ﬂ  Based on 
the demeanor of the witnesses, the testimony 
and the record as a whole I do not find a basis for crediting 

Usher over Ferron regarding the question of whether Ferron 
made statements threatening to treat employees who unionized 
worse than employees at nonun
ion facilities.  I do, however, 
credit Ferron™s uncontradicted testimony that he made the 
statements discussed above with respect to ﬁa different bal
l-gameﬂ and how he would negotiate if the employee™s elected 
union representation.
 Ferron also testified tha
t he asked employees to ﬁgiveﬂ him 
ﬁanother 12 monthsﬂ to address their concerns without a union.  
He discussed improving communications by having additional 
meetings and forums and placing a priority on the issuance of 
monthly newsletters.  He testified t
hat he said:
  588 DECISIONS OF THE NAT
IONAL LABOR R
ELATIONS BOARD
   [T]here were things that we could hopefully collectively solve 
. . . if given an opportunity over the next 12 months [to] eva
l-
uate whether, you know, conditions in their mind relative to 
what is controllable versus that which is not controlla
ble has 
improved or has not improved and you could always address 
a Union situation 12 months later.  But give us an opportunity 
to bridge that divide.
  Ferron discussed employees™ concern about the heightened 
productivity benchmarks.  According to him, he
 stated that the 
productivity standards were ﬁalways fluidﬂ and that the increa
s-es were in the interpreters™ ﬁbest interest despite how they felt 
about themﬂ because improved productivity allowed manag
e-ment to avoid layoffs and pay cuts.  He testified he t
old e
m-ployees that, nevertheless, ﬁinterpreter health and safety . . . had 

to come first and foremostﬂ and that the company might have 
gone too far and ﬁneeded to recalibrateﬂ production standards 
and ﬁwere looking at that matter.ﬂ  The portion of Ferron™s
 testimony that is set forth in this paragraph is not directly co
n-tradicted a
s it 
regards 
to 
the Corona facility and I credit that 
testimony.
 Regarding costs associated with the union campaign, Ferron 
testified that he said the following:
  And to the degre
e that we would have communicated better 
and wouldn™t have incurred the cost to fly around the country 
and encourage a no
-vote to these union call centers, think of 
how much more money the company would have had from a 
discretionary standpoint.  And then w
e could have done a lot 
of things with it.  We could have invested in further product 
development.  We could have given spot bonuses to the inte
r-preters.  A lot of things we could have done that
Šyou 
know
Šthat money has kind [of] leaked out of the company.
  I credit this testimony by Ferron, which was not contradicted by 
any other witness to his presentation at the Corona facility.
 Long Beach Presentation
 In support of its objections based on Ferron™s presentation to 
the Long Beach facility interpreters, the
 Union relies on the 
testimonies of LoParo and another Long Beach interpreter, 
Angela Emerson.  The Employer again relies on the testimony 
of Ferron
Šwhich generally did not distinguish what he said at 
the Long Beach presentation from what he said any of th
e other 
ﬁvote noﬂ presentations he made around the same time.  A 
number of management and supervisory officials of the E
m-ployer were present at the Long Beach talk (including Blake
-
Holden according to Emerson™s account, and Tanya Monette 
according to Ferro
n™s account)
Šbut Ferron was the only repr
e-sentative of the company who testified about the meeting.
 It is undisputed that Ferron mentioned the Hostess bankrup
t-cy at his presentation.  He testified that he said that he knew 

that employees were scared, but t
hat unionization was not a 
panacea, as evidenced by the bankruptcy at Hostess.  He stated 
further that having a union adds costs and that it might lead to 
results that employees would not consider favorable.  He cited 
the experience of Hostess, which ﬁende
d in bankruptcy which 
was disastrous for the company and its employees and nobody 

was served.ﬂ  I credit Ferron™s testimony that he made these 
statements.  His testimony was consistent with that of Emerson, 
who testified that Ferron ﬁbrought up . . . the c
orrelation b
e-tween what our fears were, and Hostess, and what they went 
through.ﬂ  LoParo testified that Ferron went further and directly 
stated that the union at Hostess had caused that company to go 
bankrupt.  I do not credit LoParo™s testimony that Ferr
on made 
that explicit connection over Ferron™s contrary testimony.  I do 
not consider LoParo an unbiased witness.  He was one of the 
proponents of unionization who delivered the representation 
petition to the Employer.  Moreover, LoParo™s accounts of what 
Ferron said regarding Hostess varied over the course of his 

testimony
Šbecoming increasingly damning as the questioning 
went on.
5  I was left with the impression that LoParo was not so 
much trying to recount what Ferron had actually said about 
Hostess, as t
rying to convey what he believed was Ferron™s 
implicit message on the subject.  In addition, his memory a
p-peared faulty.  For example, he testified that Ferron made ce
r-
tain statements about councils and committees, but when co
n-fronted with his own notes, h
e conceded that those statements 
were made by someone other than Ferron at a different mee
t-ing, or possibly only in a company newsletter, and possibly not 
until after the November 28 elections.  Emerson testified at one 
point that the ﬁfeelﬂ of what Ferron
 was saying was ﬁalmost 
likeﬂ ﬁif you vote union, this is going to happen to you,ﬂ ﬁU
n-ion equals, you know, what happened to Hostess.ﬂ  However, 
after reviewing Emerson™s testimony as a whole, I find that at 
these points in her testimony she was conveying 
her subjective 
impressions of Ferron™s presentation, not attempting to report 
his actual statements.
6 At his Long Beach presentation, as at Corona, Ferron di
s-cussed the Company™s difficult financial situation, and the cha
l-lenges posed by rate reductions.  
LoParo testified that Ferron 

told the employees that ﬁwith some of the requests the Union 
might [make], it could possibly lead to closing of certain ce
n-ters or the non
-viability of certain centers that decided to go 
union.ﬂ  After his recollection was refr
eshed with notes that he 
prepared several days after the presentation
ŠLoParo quoted 
Ferron as stating that ﬁdepending on the vote, he could either 
expand [the Long Beach operation], or not.ﬂ  LoParo also test
i-fied that Ferron discussed the possibility of e
liminating benefits 
for interpreters in order to address the Company™s financial 
situation.  For his part, Ferron testified that he had not talked 
about closing any facilities or linked the viability of facilities or 
a reprioritization of facilities to whe
ther those facilities unio
n-ized.  According to Ferron, he told employees that there was the 
possibility of expanding the Long Beach operation, ﬁbut that a 
lot of variables went into that,ﬂ including the ﬁcost of laborﬂ 
and ﬁthe outcome of collective bargai
ning relative to the pay 
rate of those interpreters.ﬂ  Ferron stated that he told employees 
5 For example, at one point LoParo recounted that Ferron said:  ﬁDid 
you see the news recently about Hostess?  They went union.  See what 
happens there.ﬂ  Later LoParo recounted that what Ferron said ab
out 
Hostess was:  ﬁIt was the union that caused Hostess to have to close 
down and declare bankruptcy.ﬂ
 6 The test of whether an employer™s conduct is objectionable ﬁis not 
a subjective one, but an objectiveﬂ one, and ﬁthe subjective reactions of 

employees 
are irrelevant to the question of whether there was in fact 
objectionable conduct.ﬂ  
Lake Mary Health & Rehabilitation
, 345 
NLRB 544, 545 (2005).
                                                              PURPLE COMMUNICATION
S, INC
. 589 that as a result of declines in the industry, it might be necessary 
to reduce pay or eliminate certain benefits at all call centers.  I 

find that Ferron made the st
atements discussed above regarding 
the Employer™s difficult financial situation, the variables that 
would affect a possible Long Beach expansion, and the poss
i-bility of reduced pay and benefits, but do not find a basis for 
crediting LoParo™s testimony over
 Ferron™s denials regarding 
statements Ferron allegedly made warning that decisions about 

whether to close, expand, or give preferential treatment to pa
r-
ticular facilities would be based on whether employees voted to 
unionize.
 At Long Beach, Ferron also ma
de a plea that employees r
e-frain from bringing in a union and give the Employer a chance 

to improve matters.  As with the Corona talk, I credit Ferron™s 
testimony that at Long Beach he told the interpreters: ﬁThere 
were things we could hopefully collective
ly solve. . . .  If given 
the opportunity over the next 12 months evaluate whether, you 
know, conditions in their mind relative to what is controllable 
versus that which is not controllable has improved or has not 
improved and you could always address a Un
ion situation 12 
months later.  But give us an opportunity to bridge that divide.ﬂ  
I also find that he told employees ﬁFrom the standpoint that 

you™ve turned towards a union vote, obviously there™s things 
that we as a company could have done better; first
 and foremost 
being communicationﬂ and that he discussed various steps to 
improve communication.  I also credit his admission that he 
referenced the heightened productivity standards, stating the 
changes might have gone ﬁtoo far,ﬂ that he would not have 
ma
de the same changes knowing what he knows now, and that 
to the extent that the changes were not consistent with the 
health and well being of interpreters, the company would have 
to ﬁadjustﬂ as part of ﬁa constant process of recalibration.ﬂ  
That testimony 
was essentially uncontradicted and, to a signif
i-cant extent, corroborated by LoParo and Emerson.
 LoParo also testified that Ferron said:  ﬁI™ve heard you about 
your needs, but I™m in purgatory.  I can™t give you anything. . . .  
Those centers that haven™t 
filed
ŠI can change things for them, 
[productivity standards] and expectations.  For those that filed 
for unionization, I can™t do anything.  My hands are tied.ﬂ  L
o-Paro™s testimony regarding the language used by Ferron on this 
subject was confident and det
ailed.  Emerson testified less co
n-fidently and in less detail on this subject, but indicated that 
Ferron had said that he would not be able to take action to a
d-just productivity standards if the Union was voted in; however, 
Emerson did not appear to be cla
iming that Ferron said he 
could not take such action because the vote was pending.  Fe
r-ron testified that he did not ﬁtalk about changes to the [produ
c-tivity standards] based on the Union vote.ﬂ  I consider Ferron™s 
testimony on this subject unclear.  Alth
ough I think Ferron™s 
testimony is fairly understood as denying that he told emplo
y-ees he would decide whether or not to make favorable changes 

based on the outcome of the Union vote, it is not clear at all that 
he was also denying that he told employees t
hat the scheduled 
union election prevented him from making changes.  Additional 
questions were not posed to elicit a clear response from Ferron 

on the question of whether he told employees that he could not 
make changes at facilities where a union election
 was sche
d-uled, but could do so at other facilities.  I considered LoParo™s 
testimony on this subject quite credible.  He testified confiden
t-ly and recounted colorful language
Še.g., ﬁI™m in purgatoryﬂ
Šthat stood out from LoParo™s own manner of speech durin
g his 

testimony and had the ring of truth.  Based on the above, I find 
that Ferron made the statements recounted by LoParo regarding 
the company™s ability to make changes at facilities where no 

election was scheduled, but not where an election was sche
d-ule
d. On the subject of addressing employee complaints discussed 
immediately above, LoParo claims that Ferron went further and 

stated that the employees who did not want the union ﬁwould 
become his priorityﬂ and ﬁpretty much that those who were for 
the union 
would be have
-nots and those who were against the 
union would be haves.ﬂ  However, in other testimony he 

stepped back from this claim, stating that Ferron did not expli
c-itly say who were the ﬁhavesﬂ and the ﬁhave
-nots.ﬂ  Elsewhere 
in his testimony, LoParo 
claimed that Ferron clearly warned 
that he would prefer the nonunion employees, stating that ﬁhe 
considered [the Employer] a family and a business and that, if 
certain centers decided to go union, he would have to reprior
i-tize and focus on his family.ﬂ  Fe
rron unequivocally denied 
telling employees that the nonunion employees would be trea
t-ed as ﬁhavesﬂ or otherwise become his priority, or that he 

would reprioritize based on whether a facility was unionized.  
In addition, Emerson, the Union™s other witness 
regarding the 

Long Beach presentation, did not recount the additional stat
e-ments alleged by LoParo regarding giving priority to some 
facilities, or treating them as ﬁhavesﬂ because they did not su
p-port the Union.  I do not find a basis for crediting LoParo
™s 
testimony over Ferron™s on this subject.
 Ferron testified about a number of statements he says he 
made regarding his plans in the event that the facility rejected 

his plea for more time and voted for the Union.  He testified 

that he told employees that 
his ﬁfirst and foremost attentionﬂ 
would be to ﬁour shareholder base . . . the people who own the 
companyﬂ and that he had to be concerned about the ﬁdeaf and 
hard of hearing consumers [that] rely upon [the Employer] for 
communication.ﬂ  He testified that 
he said that if employees 

voted in favor of union representation he would have to bargain 
in good faith and ﬁwould negotiate to get the best possible ou
t-come that [he] could on behalf of all those constituentsﬂ and 
would want ﬁto have the non
-Union and Uni
on centers be 
aligned with regards to, you know, economic incentives, the 
productivity standards, and the general, you know, care and 
maintenance of being an employer to all of them.ﬂ  I credit this 
testimony by Ferron, which was not directly contradicted 
by 

other witnesses to the Long Beach presentation.
 The witnesses for both sides are in agreement that Ferron 
made some remarks about the money that the company had 

expended campaigning for a ﬁno voteﬂ on unionization.  In 
Ferron™s account, he told employee
s that if he had commun
i-cated with employees more effectively in the past, and thereby 
avoided the costs of campaigning for a no
-vote, the company 
would have had more discretionary money to use for things 

such as product development and employee bonuses.  
In L
o-Paro™s account, Ferron said ﬁWe™ve spent so much money on 
the unionization issue, traveling around, et cetera, that we 
should have just paid out the bonusﬂ or that if they had not 
 590 DECISIONS OF THE NAT
IONAL LABOR R
ELATIONS BOARD
  expended that money they could have ﬁpossibly paid out b
o-nuses to [the 
interpreters].ﬂ
7  Emerson gave a slightly different 
account.  She stated that when people asked about their bonu
s-es, Ferron stated that they had not reached the new benchmarks 
for receiving them.  Then, Emerson recounts, Ferron went on to 
state that ﬁhe di
dn™t want to have to spend all this money on a 
union buster, that . . . he should have just used all that money to 
just pay us our bonuses.ﬂ  The various accounts about what 
Ferron said regarding the costs of the Employer™s antiunion 
campaign are not clear
ly contradictory and I find that he made 
all the statements discussed in this paragraph.
 2.  Analysis
 The Union argues that Objection No. 3 is substantiated by 
the statements that Ferron made regarding the Hostess ban
k-ruptcy, the Employer™s financial issue
s and lack of profitability, 
and the possibility that the Union™s demands might lead to the 

closing or nonviability of facilities that elected union represe
n-tation.  I find that this objection is not substantiated for either 

the Corona facility or the Long
 Beach facility.
 As discussed above, I find that Ferron discussed the recent 
bankruptcy of Hostess, and the presence of a union at that co
m-
pany, as evidence that ﬁunionization is not a panacea,ﬂ and that 

it would not necessarily be a solution to the interp
reter™s pro
b-lems, but could, instead, have an outcome unfavorable to the 

interpreters and the Employer.  Contrary to the Union™s conte
n-tion, this statement is not an unlawful threat of bankruptcy.  In 

Parts Depot, Inc.
, the Board found that a similar state
ment by a 
manager was not impermissibly coercive.  332 NLRB 670 fn.1 

(2000), enfd. 24 Fed. Appx. 1 (D.C. Cir. 2001).  The manager 
in that case stated: ﬁRemember what happened to Eastern Ai
r-lines.  Because they let the union in they went bankrupt.ﬂ  The 
Boa
rd held that the statement was at most ﬁa misrepresentation 
as to what caused Eastern to go bankrupt, not an implicit stat
e-ment that the [employer] would take action on its own to d
e-clare bankruptcy if the Union won the election.ﬂ  Id.; cf. 
Eldo-rado Tool
, 325 NLRB 222, 223 (1997) (employer unlawfully 
threatened plant closure when it displayed a series of tom
b-stones with the names of closed union factories, culminating, 

on the day prior to the representation election, with a tombstone 

bearing the name of the
 employer itself and a question mark).  
If anything, Ferron™s statement was marginally less threatening 
than the one in 
Parts Depot
 since in that case the manager e
x-plicitly stated that unionization had caused the bankruptcy of 
Eastern Airlines, whereas I 
find that Ferron noted a correlation, 
but did not explicitly claim causation.  Moreover, Ferron did 
not suggest that Hostess purposely chose to declare bankruptcy 
rather than deal with a union, but rather suggested that Hostess 

was forced into bankruptcy f
or economic reasons that unioniz
a-7 LoParo further testified: ﬁIn effect [Ferron] was saying, ‚Fighting 
the union now is taking out the resource
s that I would have normally 
given to you, but now that you™re going pro
-union that makes you have 
nots again.  It means that you can™t earn that money, that bonus.  It™s 
not available for you anymore.™ﬂ  I do not understand LoParo to be 

testifying that Fe
rron actually made these statements.  Rather given 
LoParo™s statement that this was ﬁin effectﬂ what Ferron was saying, I 
understand LoParo to be paraphrasing what he took to be Ferron™s 
message, not reporting his exact words.
 tion was either unable to ameliorate or negatively influenced.  
Thus Ferron™s reference to Hostess cannot in my view be re
a-sonably viewed as a threat that the Employer would choose to 
declare bankruptcy, or close union faci
lities, in order to avoid 
dealing with a union.  I do not doubt that Ferron was hoping 
that the interpreters would see Hostess™ experience not only as 
evidence that unionization was not a ﬁpanacea,ﬂ but also as 
cause to fear that bringing in the Union at P
urple would neg
a-tively affect the economic future of the facility.  Indeed, Ferron 
conceded he was aware that the use of the word ﬁbankruptcyﬂ 
was frightening to employees.  However, based on 
Parts Depot
, I find that his statement did not impermissibly cro
ss the line 
between a statement about the experience at one unionized 

employer and a threat that the Employer would choose to file 
for bankruptcy or close down facilities rather than deal with a 
union.
8 I conclude that the evidence does not substantiate Ob
jection 
3 at either the Corona or the Long Beach facility, and that o
b-jection is overruled.
 The Union argues that Objection 4 is substantiated by Fe
r-ron™s statements that, if the employees gave him a year he 
would try to fix things without a Union, and tha
t he would be 
able to change productivity standards for facilities that had not 
unionized or filed for unionization, but could not make such 
changes for those facilities that had done so.  The Union argues 
further that this objection is substantiated by Fe
rron™s stat
e-ments that he wished to return to being the ﬁemployer of 
choiceﬂ for video interpreters.
 An employer unlawfully coerces employees when it promi
s-es improvements in wages, benefits, and other terms and cond
i-tions of employment if employees vote a
gainst a union.  
DTR 
Industries
, 311 NLRB 833, 834 (1993), enf. denied on other 

grounds 39 F.3d 106 (6th Cir. 1994); see also 
Curwood Inc.
, 339 NLRB 1137, 1147
Œ1148 (2003), enfd. in pertinent part 397 
F.3d 548 (7th Cir. 2005) (promise to improve pension 
benefits 
violated Section 8(a)(1) where the respondent was reacting to 
knowledge of union activity among its employees).  I find that 
in this case the Employer did not make an improperly coercive 
promise.  Ferron asked the employees to give the company 
ano
ther year to see whether by improving communication, and 
working together, they could address employees™ concerns.  
The evidence showed not only that Ferron did not promise 

increases in wages or benefits, but that he specifically stated 

that he could not p
romise improved wages and benefits or even 
guarantee that there would not be decreases.
 Although it is a closer question, I also conclude that Ferron 
did not make an unlawful promise regarding productivity 
8 In its brief, the Union not
es that Emerson believed that the message 
that Ferron was conveying about Hostess was ﬁIf you vote for the U
n-
ion, this is going to happen to you . . . the company would cease to exist 
or we wouldn™t have jobs anymore.ﬂ  However, the subjective impre
s-sion o
f Emerson is not determinative since ﬁ[t]he test is not a subjective 
one but an objectiveﬂ one, and the ﬁsubjective reactions of employees 

are irrelevant to the question of whether there was in fact objectionable 
conduct.ﬂ  
Lake Mary Health & Rehabilitatio
n, 345 NLRB at 545.  In 
this case, Ferron™s statements regarding Hostess cannot objectively be 
seen as a threat that he would choose to close the facility or declare 
bankruptcy rather than deal with the Union.
                                                                                                                         PURPLE COMMUNICATION
S, INC
. 591 standards.  During both his Corona and Long Beach 
present
a-tions to employees, Ferron asked the employees to give the 
Company 12 months to improve communications and work 
with employees to address their concerns.  He allowed that the 
Employer might have gone too far in raising productivity 

standards, that 
setting productivity standards involved an ong
o-ing process of recalibration, and that he was looking into the 
matter.  I conclude that these statements at Corona and Long 
Beach did not constitute a coercive promise.  At the outset I 

note that the evidence 
does not show that he made any promise 
at all.  He did not describe specific new productivity standards 
or promise that any changes he made in the future would nece
s-sarily be ones that the employees would approve of.  He simply 
asked for another chance, co
nceded that the company might 
have gone too far with productivity standards and stated that 
the Company was looking into the matter as part of an ongoing 
process of recalibration.  In 
Noah™s New York Bagels
, 324 
NLRB 266 (1997), the Board considered circum
stances very 
similar to these and found that the employer™s president did not 
violate the Act during a captive audience speech the day before 
a union election by: asking employees to give ﬁus a second 
chance to show what we can do,ﬂ admitting that the comp
any 
had made mistakes, stating that the best way to overcome the 
mistakes was to work together without the involvement of a 
third party, and stating that the presence of a third party creates 
costs for both the company and employees and does not gua
r-antee 
ﬁjob security, fair treatment good wages and benefits, and 
a warm friendly work environment.ﬂ  The Board noted that an 

employer™sﬁ[g]eneralized expressions . . . asking for ‚another 
chance™ or ‚more time,™ have been held to be within the limits 
of permissi
ble campaign propagandaﬂ when the employer does 
not ﬁmake any specific promise that any particular matter 

would be improved.ﬂ  
Noah™s Bagels
, 324 NLRB at 266
Œ267, 
citing 
National Micronetics
, 277 NLRB 993 (1985).  Nor did 
Ferron violate the Act by stating 
that Purple wanted to be the 
ﬁemployer of choiceﬂ for interpreters.  This, too, was not a 
promise of any specific changes, but no more than propaganda 
about what the Company claimed would be its generally r
e-spectful and favorable treatment of interpreters.
 I find, however, that Ferron did engage in objectionable co
n-duct by stating to the Long Beach interpreters that he could not 

make changes to address employees™ discontents given that a 

union election was scheduled, although he could make such 

changes at t
hose facilities where a union vote was not sche
d-uled.  That characterization of the situation is clearly at odds 
with Federal law.  In 
Lampi, LLC
, 322 NLRB 502 (1996), the 
Board stated: ﬁAs a general rule, an employer's legal duty in 
deciding whether to gr
ant benefits while a representation pr
o-ceeding is pending is to decide that question precisely as it 
would if the union were not on the scene.ﬂ  As was observed in 
First Student, Inc.
, 359 NLRB 
103, 106
 (2013), employers 
misstate the law when they tell emp
loyees that because they are 
awaiting a scheduled union election ﬁthey are caught between a 
proverbial ‚rock and a hard place.™ﬂ  Neither granting nor wit
h-holding improvements is illegal unless ﬁthe employer is found 
to be manipulating benefits in order to
 influence his employees™ 
decision during the union organizing campaign.ﬂ  Id.  In this 
case, I find that Ferron unlawfully coerced employees by bla
m-ing the upcoming union election for his purported inability to 

make changes to address employees™ disconten
t. Objection 4 is sustained with respect to Ferron™s speech at 
the Long Beach facility and overruled with respect to Ferron™s 

speech at the Corona facility.
 The Union argues that Objection 5, which states that the 
Employer threatened interpreters with loss
 of benefits if the 
employees supported the Union, is substantiated at the Corona 

facility by Ferron™s statement that he could not make any pro
m-ises that the Company would continue to provide benefits for 
full
-time and part
-time interpreters.  The statemen
t that the 
Union relies on does not attach the possible discontinuation of 

benefits to the 
union vote or its outcome.  In fact, Ferron me
n-tioned discontinuing benefits in the context of a discussion of 

the financial challenges facing the Employer and the v
arious 
actions being contemplated to address those challenges.  The 
actions he mentioned included expanding some facilities, crea
t-ing new facilities, diversifying the company and increasing 

productivity
Šnot just eliminating employee benefits.  I find 
that 
the record does not show that these statements by Ferron at 
the Corona facility were improperly coercive as alleged in O
b-jection 5.
 The Union argues that Objection 5 is supported with respect 
to the Long Beach facility by evidence that Ferron said he was 
considering eliminating benefits as a means of saving money 
and that he would be unable to help those interpreters at unio
n-ized facilities.  As discussed above, I found that the evidence 
did not show that Ferron told employees that he would be un
a-ble to mak
e positive changes for employees if they elected to be 
represented by the Union.  He did make reference to the poss
i-bility of cutting benefits, but as at Corona, this was in the co
n-text of a discussion of a variety of ideas that the company was 

contemplati
ng to address its financial challenges and was not 
linked to the results of the union vote.
 Objection 5 is overruled with respect to both the Corona f
a-cility and the Long Beach facility.
 OBJECTION 6: The 
Excelsior
 List was inadequate.  It did 
not contain e
mail address[es], work shifts, rates of pay, and 
phone numbers.
 By letters dated October 25, 2012, the Acting Regional D
i-rector for Region 21 of the Board notified the managers of the 

Corona and Long Beach facilities of the Employer™s obligation, 

pursuant 
to the terms of the election agreement, to provide ﬁan 
election eligibility list containing the full names and complete 
addresses (including postal zip codes) of all the eligible voters 
who were on the Employer™s payroll for the period ending Su
n-day, Octob
er 14, 2012.ﬂ  Similarly, the election agreement that 
the parties executed for each facility stated that the Employer 
had agreed to provide ﬁan election eligibility list containing the 
full names and addresses of all eligible votersﬂ and cited 
Exce
l-sior Un
derwear, Inc.
, 156 NLRB 1236 (1966), and 
North M
a-con Health Care Facility
, 315 NLRB 359 (1994).  Neither do
c-ument imposes on the Employer an obligation to include email 
addresses, work shifts, rates of pay, or phone numbers, as part 

of the election eligibi
lity lists.  There is no dispute that the E
m-ployer provided election eligibility lists containing all of the 
information required by the October 25 letters from the Board 
and by the election agreements between the parties.  The Union 
 592 DECISIONS OF THE NAT
IONAL LABOR R
ELATIONS BOARD
  did not even present e
vidence establishing that, prior to the 
election, it notified the Employer that the Union considered the 
election eligibility list to be deficient.
 In its brief, the Union presses its claim that the Employer e
n-gaged in objectionable conduct by failing to i
nclude emplo
y-ees™ email addresses on the election eligibility list, but makes 

no argument that it was objectionable not to include info
r-mation about work shifts, rates of pay, or phone numbers.  
Even regarding the subject of email addresses, the Union co
n-cedes that ﬁthe Board has not yet required an employer to pr
o-vide employees™ email addresses in order to fulfill its 
Excelsior
 duty.ﬂ  The fact is that the Board has specifically held that an 

employer™s obligation under 
Excelsior
, supra, does not extend 
to 
providing email addresses for the eligible employees, even 
when the union made a specific preelection request for such 
information.  
Trustees of Columbia University
, 350 NLRB 574 
(2007).  The Union makes a conclusory assertion that ﬁin the 
particular circu
mstances of this caseﬂ additional information 
should have been provided, but it does not identify any special 
circumstances that would justify departing from the established 
standards.  I conclude that the evidence does not show that the 
election eligibili
ty lists provided by the Employer were inad
e-quate under either Board law or the election agreement between 
the parties.
 Objection 6 is not substantiated and is overruled.
 VI.  ANALYSIS OF THE SUST
AINED OBJECTIONS
 At both the Corona and Long Beach 
facilities, the Employer 
maintained an overly broad rule that violated Section 8(a)(1) 
and constituted objectionable conduct.  In addition, the E
m-ployer engaged in objectionable conduct when, at the Long 

Beach facility, Ferron told employees that because a
 union 
election was scheduled there he could not make changes to 
address employees™ discontents, but that he could make chan
g-es at others facilities where a union election was not scheduled.  
The question is whether these objections are sufficient to wa
r-rant setting aside the election at either facility.  The Board has 
stated that ﬁ[r]epresentation elections are not lightly set aside.ﬂ  
Safeway, Inc.
, 338 NLRB 525 (2002).  ﬁ[T]he Board sets aside 
an election and directs a new one when unfair labor practice 
violations have occurred during the critical period,
9 unless the 
violations are de minimis.ﬂ  
PPG Aerospace Industries
, 355 
NLRB 
103, 106
 (2010).  ﬁIn determining whether misconduct 
is de minimis, the Board considers such factors as the number 

of violation
s, their severity, the extent of their dissemination, 
the number of employees affected, the size of the bargaining 
unit, the closeness of the election, and the violations™ proximity 
to the election.ﬂ  Id., citing 
Bon Appetit Mgt. Co.
, 334 NLRB 
1042 (2001);
 see also 
First Student, Inc.
, 359 NLRB 
1090
, 1093
 (2013) (when election results are close, objections must 
be carefully scrutinized); 
Cambridge Tool & Mfg. Co.
, 316 
NLRB 716 (1995) (same).
 Turning first to the Corona facility, I find that the circu
m-stance
s there do not warrant setting aside the election.  Only a 
9 The ﬁcritical periodﬂ is the interval from t
he date of the filing of the 
petition to the time of the election.
  
Goodyear Tire & Rubber Co
., 138 
NLRB 453 (1962).
 single objection was sustained with respect to that facility
Šthe 
maintenance of an overly broad rule regarding employee i
n-volvement in ﬁdisruptions.ﬂ  The Board has found that the mere 
maintenance 
of an invalid rule may be an insufficient basis on 
which to overturn election results.  See, e.g., 
Delta Brands, 
Inc.
, 344 NLRB 252, 253 (2006); 
Safeway, Inc.
, 338 NLRB 
525, 525
Œ526 (2002).  I note, moreover, that the evidence in the 
instant case did not s
how that the Employer enforced this rule 
at all during the critical period, much less that it enforced the 
rule against employees for engaging in union or protected co
n-certed activity.  Nor did the evidence suggest that any employee 
refrained from protecte
d activity because of the rule.  In any 
event, the Corona vote was not particularly close
Š16 ballots 
were cast against union representation, and only 10 in favor of 

it, with 1 challenged ballot.  I conclude that the employer e
n-gaged in only de minimis misc
onduct which, under the circu
m-stances here, did not affect the outcome of the election at the 

Corona facility.
 With respect to the Long Beach facility, the situation is di
f-ferent.  At that facility the Employer acted unlawfully both by 
maintaining the over
ly broad rule and also when Ferron told the 
interpreters that he could not make changes to address their 
discontents given that a union election was scheduled, but that 
he could make such changes at those facilities where a union 
vote was not scheduled.  T
his statement was made less than 2 
weeks before the election and was broadly disseminated at a 

meeting held for all the interpreters present at the facility.  In 
First Student, Inc.
, the Board required that an election be set 
aside where, during the critic
al period, the employer told e
m-ployees that it was not granting wage increases because Federal 
law prohibited them from making unilateral changes to the 
current pay scale when there is a union election pending.  359 
NLRB 
1090, 1094
.  Like the speaker in th
at case, Ferron was 
essentially blaming the union campaign for the Employer™s 

refusal to make changes favorable to employees.  In the instant 
case the misconduct is similar, but in certain respects both more 
severe and less severe than in 
First Student
.  It is more severe 
in that Ferron not only stated that he could not address the Long 
Beach employees™ concerns because the union election was 
upcoming, but also contrasted that with the situation that would 
pertain if a vote was not scheduled and he could ma
ke changes.  
Those statements would certainly provide fuel for the efforts at 
Long Beach to persuade interpreters to petition for cancellation 

of the upcoming election.  Although the election was not, in 
fact, cancelled, it is reasonable to infer that at l
east some of the 
antiunion sentiment generated or harnessed during the effort to 
cancel the election would carry over when the 
union vote was 
held.  On the other hand, the misconduct here was less severe 
than in 
First Student
, because it was not shown that
 the E
m-ployer, in fact, withheld any benefit because a union vote was 
upcoming or in order to influence that vote.
 On balance, I conclude that Ferron™s statement that he could 
make changes to address employee discontent at facilities 
where a union vote was
 not scheduled, but could not do so at 
those where a union vote was scheduled, interfered with e
m-ployees™ free choice in the election and warrants setting aside 
the November 28, 2012 election at the Long Beach facility.  In 
reaching this conclusion, I rely
 not only on the nature of the 
                                                             PURPLE COMMUNICATION
S, INC
. 593 misconduct, the fact that Ferron™s statement was disseminated 
to a large group of employees, and the temporal proximity of 

that statement to the election, but also on the extremely close 
margin by which the election at Long B
each was decided.  
Fifteen valid ballots were cast in favor of union representation, 
and 16 against it.  Thus, if Ferron™s misconduct caused even a 
single eligible voter to cast a ballot against, rather than for, 
union representation, then the outcome of t
he election was a
l-tered by that misconduct.  For the reasons discussed above, I 
recommend that the November 28, 2012 election at the Long 
Beach facility be set aside, and that a new election be held.
 CONCLUSIONS OF 
LAW 1.  The Employer is an employer engag
ed in commerce wit
h-in the meaning of Section 2(2), (6), and (7) of the Act.
 2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act.
 3.  The Employer has violated Section 8(a)(1) of the Act 
since June 19, 2012, by maintaining a 
rule prohibiting emplo
y-ees from ﬁ[c]ausing, creating, or participating in a disruption of 
any kind during working hours on Company propertyﬂ because 
that rule creates an overly broad restriction that interferes with 
the Section 7 rights of employees to eng
age in union and/or 
protected concerted activity.
 4.  Objection 2 is sustained with respect to the Corona facil
i-ty and the Long Beach facility
. 5.  Objection 4 is sustained with respect to the Long Beach 
facility.
 6.  Objections 1, 3, 4, 5, and 6 are 
overruled with respect to 
the Corona facility.
 7.  Objections 1, 3, 5, and 6 are overruled with respect to the 
Long Beach facility.
 8.  The objectionable conduct engaged in by the Employer at 
the Corona facility during the critical election period did not 
have a more than de minimis impact on the election.
 9.  The objectionable conduct engaged in by the Employer at 
the Long Beach facility during the critical election period had 
an impact on the election, and that impact was more than de 
minimis.
 REMEDY
 Havi
ng found that the Employer has engaged in certain u
n-fair labor practices, I shall order it to cease and desist therefrom 
and to take certain affirmative action designed to effectuate the 
policies of the Act.
 On these findings of fact and conclusions of law
 and on the 
entire record, I issue the following recommended Order and 
Direction.
10 ORDER
 The Employer, Purple Communications, Inc., 
Corona and 
Long Beach, California
, its officers, agents, and represent
a-tives, shall
 10 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and reco
m-mended Or
der shall, as provided in Sec. 102.48 of the Rules, be adop
t-ed by the Board and all objections to them shall be deemed waived for 
all purposes.
 1.  Cease and desist from
 (a) Maintainin
g any rule that prohibits employees from 
ﬁcausing, creating, or participating in a disruption of any kindﬂ 
or that otherwise creates an overly broad restriction that inte
r-feres with the Section 7 rights of employees to engage in union 

and/or protected conc
erted activity.
 (b) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.
 2.  Take the following affirmative action necessary to effe
c-tuate the policies of 
the Act.
 (a) Delete the unlawful workplace rule that prohibits e
m-ployees from ﬁcausing, creating, or participating in a disruption 
of any kindﬂ from the current version of its employee handbook 
and notify employees that this has been done.
 (b) Within 21 da
ys after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Employer has taken to comply.
 IT IS FURTHER ORDERED
 that the election held on N
ovember 
28, 2012, in Case 21
ŒRCŒ091584 is set aside and that this case 
is severed and remanded to the Regional Director for Region 21 
for the purpose of conducting a new election.
 DIRECTION OF A 
SECOND 
ELECTION
 A second election by secret ballot shall be 
held among the 
employees in the unit found appropriate, whenever the Regio
n-
al Director deems appropriate.  The Regional Director shall 

direct and supervise the election, subject to the Board's Rules 
and Regulations.  Eligible to vote are those employed dur
ing 
the payroll period ending immediately before the date of the 
Notice of Second Election, including employees who did not 
work during that period because they were ill, on vacation, or 
temporarily laid off.  Also eligible are employees engaged in an 
econ
omic strike that began less than 12 months before the date 
of the first election and who retained their employee status 
during the eligibility period and their replacements.  
Jeld
-Wen 
of Everett, Inc.
, 285 NLRB 118 (1987).  Those in the military 
services m
ay vote if they appear in person at the polls.  Inelig
i-ble to vote are employees who have quit or been discharged for 

cause since the payroll period, striking employees who have 
been discharged for cause since the strike began and who have 
not been rehired
 or reinstated before the election date, and e
m-ployees engaged in an economic strike that began more than 12 
months before the date of the first election and who have been 
permanently replaced.  Those eligible shall vote whether they 
desire to be represent
ed for collective bargaining by Commun
i-cations Workers of America, AFL
ŒCIO.
 To ensure that all eligible voters have the opportunity to be 
informed of the issues in the exercise of their statutory right to 

vote, all parties to the election should have acces
s to a list of 
voters and their addresses that may be used to communicate 
with them.  
Excelsior Underwear
, 156 NLRB 1236 (1966); 
NLRB v. Wyman
-Gordon Co.
, 394 U.S. 759 (1969).  Accor
d-ingly, it is directed that an eligibility list containing the full 

names 
and addresses of all the eligible voters must be filed by 
the Employer with the Regional Director within 21 days from 
                                                            594 DECISIONS OF THE NAT
IONAL LABOR R
ELATIONS BOARD
  the date of the Notice of Second Election.  
North Macon Health 
Care Facility
, 315 NLRB 359 (1994).
 The Regional Director shall make the li
st available to all pa
r-ties to the election.  No extension of time to file the list shall be 
granted by the Regional Director except in extraordinary ci
r-cumstances.  Failure to comply with this requirement shall be 
grounds for setting aside the election wh
enever proper obje
c-tions are filed.
 APPENDIX
 NOTICE 
TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we violated 

Federal labor law and has ordere
d us to post and obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on your b
e-half
 Act together with other employees for your benefit and 
protection
 Choose not to engage in any of th
ese protected activ
i-ties.
  WE WILL NOT
 maintain any rule that prohibits you from 
ﬁcausing, creating, or participating in a disruption of any kindﬂ 

or that otherwise creates an overly broad restriction that inte
r-feres with your Section 7 rights to engage in
 union and/or pr
o-tected concerted activity.
 WE WILL NOT
 in any like or related manner interfere with, r
e-strain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act.
 WE WILL 
delete the unlawful workplace rule that prohibits 
you from ﬁcausing, creating, or participating in a disruption of 
any kindﬂ from the current version of our employee handbook 
and notify you that this has been done.
 PURPLE 
COMMUNICATIONS
, INC.  